Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1216       Page 1 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                1

     1                         UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
     2                               SOUTHERN DIVISION
     3
          UNITED STATES OF AMERICA,
     4
                               Plaintiff,
     5    vs.                                           Case No. 18-20027
                                                        Hon. Terrence G. Berg
     6    PRABHU RAMAMOORTHY,
     7                      Defendant.
          ______________________________/
     8
                                   JURY TRIAL: VOLUME 2B
     9
                         BEFORE THE HONORABLE TERRENCE G. BERG
    10                         United States District Judge
                         Theodore Levin United States Courthouse
    11                         231 West Lafayette Boulevard
                                Detroit, Michigan 48226
    12                           Thursday, August 9, 2018
    13    APPEARANCES:
    14    For the Plaintiff                    MARGARET M. SMITH
          United States of America:            AMANDA JAWAD
    15                                         U.S. Attorney's Office
                                               211 W. Fort Street
    16                                         Suite 2001
                                               Detroit, Michigan 48226
    17                                         313-226-9135
    18    For the Defendant                    JAMES AMBERG
          Prabhu Ramamoorthy:                  Amberg and Amberg
    19                                         104 W. Fourth Street
                                               Suite 305
    20                                         Royal Oak, Michigan 48070
                                               248-681-0115
    21
                                               VICTOR MANSOUR
    22                                         Mansour & Mansour, P.C.
                                               32000 Northwestern Highway
    23                                         Farmington Hills, Michigan 48334
                                               248-932-3322
    24
          Also Present:                        Rengachari Vijayaraghavan
    25                                         Court Interpreter


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1217       Page 2 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                2

     1         To obtain a certified copy of this transcript, contact:
                   Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
     2                         Official Court Reporter
                      (313) 234-2616 • www.transcriptorders.com
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1218       Page 3 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                3

     1                                  TABLE OF CONTENTS
     2                                                                              Page
     3    PRELIMINARY JURY INSTRUCTIONS BY THE COURT                                   4
     4    OPENING STATEMENT BY MS. SMITH                                             15
     5    OPENING STATEMENT BY MR. AMBERG                                            23
     6    Government Witnesses:
     7    ALEXANDRA HATHAWAY
     8       Direct Examination by Ms. Jawad                                         29
             Cross-Examination by Mr. Amberg                                         51
     9       Redirect Examination by Ms. Jawad                                       62
    10    OSCAR BURCIAGA
    11       Direct Examination by Ms. Jawad                                         65
             Cross-Examination by Mr. Amberg                                         80
    12       Redirect Examination by Ms. Jawad                                      103
             Redirect Examination Cont'd by Ms. Jawad                               107
    13       Recross-Examination by Mr. Amberg                                      107
    14

    15
                                               EXHIBITS
    16
          Identification                                         Offered          Received
    17
          Government Exhibit Nos. 1 and 2,                            37             37
    18    Spirit Airlines plane diagrams
    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1219       Page 4 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                4

     1               Detroit, Michigan
     2               Thursday, August 9, 2018
     3                                         _ _ _
     4               (Proceedings in progress at 12:28 p.m., continued
     5               from Jury Trial Transcript Volume 2A)
     6               THE COURT: All right. Let's swear our jury then.
     7    Ladies and gentlemen, please stand and raise your right hand,
     8    and you can respond by indicating "I do."
     9               Do you solemnly swear or affirm that you will well
    10    and truly try the issues now here pending and a true verdict
    11    render according to the law and evidence given to you in open
    12    court? I do.
    13               THE JURORS: I do.
    14               THE COURT: All right. Thank you very much. You may
    15    be seated.
    16               So members of the jury, now that you've been sworn,
    17    I'm going to give you some preliminary instructions that will
    18    guide you in your participation in the trial.
    19               It will be your duty to find from the evidence what
    20    the facts are. You and you alone will be the judges of the
    21    facts.
    22               You will then have to apply those facts to the law as
    23    the Court will give it to you. You must follow that law
    24    whether you agree with it or not.
    25               Nothing the Court may say or do during the course of


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1220       Page 5 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                5

     1    the trial is intended to indicate or should be taken by you as
     2    indicating what your verdict should be.
     3                The evidence from which you will find the facts will
     4    consist of the testimony of witnesses, documents and other
     5    things received into the record as exhibits and any facts that
     6    the lawyers agree to or stipulate to or that the Court may
     7    instruct you to find.
     8                Certain things are not evidence and must not be
     9    considered by you. I will list them for you now.
    10                Number one, statements, arguments and questions by
    11    the lawyers are not evidence.
    12                Number two, objections to questions are not evidence.
    13    Lawyers have an obligation to their clients to make objections
    14    when they believe evidence is being offered that -- when they
    15    believe evidence being offered is improper under the rules of
    16    evidence.
    17                You should not be influenced by the objection or by
    18    the Court's ruling on it. If the objection is sustained,
    19    ignore the question. If it is overruled, treat the answer like
    20    any other. If you are instructed that some item of evidence is
    21    received for a limited purpose only, you must follow that
    22    instruction.
    23                Number three, testimony that the Court has excluded
    24    or told you to disregard is not evidence and must not be
    25    considered.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1221       Page 6 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                6

     1               Number four, anything that you may have seen or heard
     2    outside the courtroom is not evidence and must be disregarded.
     3    You are to decide the case solely on the evidence presented
     4    here in the courtroom.
     5               There are two kinds of evidence, direct and
     6    circumstantial. Direct evidence is direct proof of a fact such
     7    as testimony of an eyewitness. Circumstantial evidence is
     8    proof of facts from which you may infer or conclude that other
     9    facts exist. I will give you further instructions on these as
    10    well as other matters at the end of the case, but keep in mind
    11    that you may consider both kinds of evidence.
    12               It will be up to you to decide which witnesses to
    13    believe, which witnesses not to believe, and how much of any
    14    witness's testimony to accept or reject. I will give you some
    15    guidelines for determining credibility of witnesses at the end
    16    of the case.
    17               As you know, this is a criminal case. There are
    18    three basic rules about a criminal case that you must keep in
    19    mind.
    20               First, the defendant is presumed innocent until
    21    proven guilt. The indictment brought by the government against
    22    the defendant is only an accusation, nothing more. It is not
    23    proof of guilt or anything else. The defendant therefore
    24    starts out with a clean slate.
    25               Second, the burden of proof or responsibility to


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1222       Page 7 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                7

     1    prove its case is on the government until the very end of the
     2    case. The defendant has no burden to prove his or her
     3    innocence or to present any evidence or to testify.
     4               Since the defendant has the right to remain silent,
     5    the law prohibits you from arriving at your verdict by
     6    considering that the defendant may not have testified. You may
     7    give no weight whatsoever to a defendant's decision not to
     8    testify, it may not be held against him in any way.
     9               Third, the government must prove the defendant's
    10    guilt beyond a reasonable doubt. I will give you further
    11    instructions on this point later, but bear in mind that in this
    12    respect, a criminal case is different from a civil case.
    13               Count One of the indictment accuses the defendant of
    14    Sexual Abuse, in violation of federal law. Title 18, United
    15    States Code, Section 2242(2) makes it a crime for anyone to
    16    engage in a sexual act with another person if that person is
    17    incapable of appraising the nature of the conduct, incapable of
    18    declining to participate in the sexual act, or incapable of
    19    communicating unwillingness to engage in a sexual act.
    20               For you to find the defendant guilty of this crime --
    21               MR. AMBERG: Your Honor, Your Honor, I apologize.
    22    Can we have a second so he can explain that part to Mr.
    23    Ramamoorthy?
    24               THE COURT: Yes.
    25               MR. AMBERG: Thank you.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1223       Page 8 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                8

     1               (Brief pause)
     2               THE COURT: All right. Thank you.
     3               For you to find the defendant guilty of this crime,
     4    you must be convinced that the government has proved each and
     5    every one of the following elements beyond a reasonable doubt:
     6               First, that the defendant knowingly engaged in a
     7    sexual act with the person I will now call Adult Victim 1. You
     8    will learn the person's name during the trial.
     9               Second, the defendant knew that Adult Victim 1 was
    10    incapable of appraising the nature of the conduct, physically
    11    incapable of declining participation in or communicating
    12    unwillingness to engage in that sexual act.
    13               Third, the offense was committed within the special
    14    aircraft jurisdiction of the United States.
    15               The term "sexual act" means:
    16               A, contact between the penis and the vulva or the
    17    penis and the anus;
    18               B, contact between the mouth and the penis, the mouth
    19    and the vulva, or the mouth and the anus;
    20               C, the penetration, however slight, of the anal or
    21    genital opening of another by a hand or finger or by any object
    22    with an intent to abuse, humiliate, harass, degrade, or arouse
    23    or gratify the sexual desire of any person;
    24               Or D, the intentional touching, not through the
    25    clothing, of the genitalia of another person who has not


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1224       Page 9 of 113
                             Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                9

     1    attained the age of 16 years with an intent to abuse,
     2    humiliate, harass, degrade, or arouse or gratify the sexual
     3    desire of any person.
     4               Three, the term "special aircraft jurisdiction of the
     5    United States" includes a civil aircraft of the United States.
     6               If you are convinced after hearing the evidence that
     7    the government has proved all of these elements, you would say
     8    so by returning a guilty verdict on this charge. If you have a
     9    reasonable doubt about any one of these elements after hearing
    10    the evidence, then you must find the defendant not guilty of
    11    this charge.
    12               Now, a few words about your conduct as jurors. You
    13    as jurors must decide this case based solely on the evidence,
    14    the evidence presented here within the four walls of this
    15    courtroom. This means that during the trial you must not
    16    conduct any independent research about this case, the matters
    17    in the case, and the individuals involved in the case or the
    18    corporations involved in the case. In other words, you should
    19    not consult dictionaries or reference materials, search the
    20    Internet, websites or blogs or use any electronic tools to
    21    obtain information about this case or to help you decide this
    22    case. Please do not try to find out information from any
    23    source outside the confines of this courtroom.
    24               Until you retire to deliberate, you may not discuss
    25    this case with anyone, even with your fellow jurors. After you


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1225        Page 10 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  10

      1    retire to deliberate, you may begin discussing the case with
      2    your fellow jurors, but you cannot discuss the case with anyone
      3    else until you have reached a verdict and the case is at an
      4    end.
      5               I know that many of you use cell phones or
      6    Blackberrys and the Internet and other tools of technology.
      7    You also must not talk to anyone at any time about this case or
      8    use these tools to communicate electronically with anyone about
      9    this case. This includes your family and friends. You may not
    10     communicate with anyone about the case on your cell phone,
    11     through e-mail, by Blackberry or iPhone or text messaging or on
    12     Twitter or on any blog or website, including Facebook, Google,
    13     LinkedIn or Youtube. You may not use any similar technology of
    14     social media even if I have not specifically mentioned it here.
    15                I expect you will inform me as soon as you become
    16     aware, if you do become aware, of any juror's violation of
    17     these instructions. A juror who violates these instructions
    18     jeopardizes the trial and a mistrial could result which would
    19     require the entire trial process to start over.
    20                Finally, do not form any opinion until all the
    21     evidence is in. Keep an open mind until you start your
    22     deliberations at the end of the case.
    23                I hope that for all of you this case will be
    24     interesting and noteworthy.
    25                You will have the opportunity to ask questions of the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1226        Page 11 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  11

      1    witnesses in this case in writing. When a witness has been
      2    examined and then cross-examined by counsel and after I may ask
      3    any clarifying questions, I will ask whether any juror has any
      4    further clarifying questions for the witness. If so, you will
      5    write your question down on a piece of paper and hand it to my
      6    clerk. Do not discuss the question with any other juror.
      7               I'll review your question with counsel at sidebar and
      8    determine whether the question is appropriate and allowable
      9    under the rules of evidence. If it is allowable, I will ask
    10     your question, though I might put it in my own words. If the
    11     question is not permitted by the rules of evidence, it will not
    12     be asked, and you should not draw any questions -- any
    13     conclusions about the fact that your question might not be
    14     asked.
    15                Following your questions, if they have any, the
    16     attorneys may ask additional questions.
    17                If I do ask your question, you should not give the
    18     answer to it any greater weight than you would to any of the
    19     other testimony.
    20                If you want to take notes during the course of the
    21     trial, you may do so. However, it is difficult to take
    22     detailed notes and pay attention to what the witnesses are
    23     saying at the same time. If you do take notes, be sure that
    24     your note taking does not interfere with your listening to and
    25     considering all of the evidence.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1227        Page 12 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  12

      1                Also, if you do take notes, do not discuss them with
      2    anyone before you begin your deliberations.
      3                Do not take your notes with you at the end of the
      4    day. Be sure to leave them in the jury room.
      5                If you choose not to take notes, remember that it is
      6    your own individual responsibility to listen carefully to the
      7    evidence. You cannot give this responsibility to someone who
      8    is taking notes. We depend on the judgment of all of the
      9    members of the jury. You all must remember the evidence in
    10     this case.
    11                 So we will begin the trial after our lunch break.
    12     First, the government will make an opening statement, which is
    13     simply an outline to help you understand all the evidence as it
    14     comes in.
    15                 Next, the defendant's attorney may, but does not have
    16     to, make an opening statement.
    17                 Opening statements are neither evidence nor
    18     arguments.
    19                 The government will then present its witnesses and
    20     counsel for the defendant may cross-examine them.
    21                 Following the government's case, the defendant may,
    22     if he wishes, present witnesses whom the government may
    23     cross-examine.
    24                 After all the evidence is in, the attorneys will
    25     present their closing arguments to summarize and interpret the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1228        Page 13 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  13

      1    evidence for you.
      2               And the Court will then instruct you on the law.
      3               After that, you will retire to deliberate on your
      4    verdict.
      5               Those are the instructions that I wanted to give you
      6    prior to our lunch break and prior to our opening statements.
      7    And so I think we can take our lunch break now.
      8               Are there any matters that we need to take up before
      9    we discharge the jury for lunch?
    10                MS. SMITH: Not from the United States, thank you.
    11                MR. AMBERG: No, Your Honor.
    12                THE COURT: All right. Thank you very much. Please
    13     rise for the jury. We'll see you back at approximately 1:30.
    14                (Jury excused at 12:43 p.m.)
    15                (Court in recess at 12:43 p.m.)
    16                (Proceedings resumed at 2:02 p.m., all parties
    17                present, jury not present)
    18                THE LAW CLERK: Court recalls Case No. 18-20027,
    19     United States of America versus Prabhu Ramamoorthy.
    20                Counsel, will you please place your appearances on
    21     the record?
    22                MS. JAWAD: Good afternoon, Your Honor. Amanda Jawad
    23     and Maggie Smith on behalf of the United States. With us at
    24     counsel table is Meghann O'Connor, a paralegal from our office,
    25     and Special Agent Kyle Dodge with the FBI.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1229        Page 14 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  14

      1               THE COURT: Good afternoon.
      2               MR. AMBERG: Good afternoon, Your Honor. Jim Amberg
      3    on behalf of the defendant who is standing to my right. To his
      4    right is Mr. Vijay, the interpreter, and to my left is Mr.
      5    Mansour who is co-counsel in the case with me.
      6               THE COURT: Well, good afternoon, Counsel. Good
      7    afternoon, Mr. Ramamoorthy and Mr. Vijay.
      8               Let me just apologize I'm a little bit later than I
      9    thought I would be, but I had an unavoidable obligation that I
    10     was able to take care of and was important.
    11                I guess our jury is ready to join us. Are there any
    12     matters we need to take up before we bring in the jury?
    13                MS. JAWAD: No, Your Honor.
    14                THE COURT: So we're prepared to begin with opening
    15     statements?
    16                MS. SMITH: Yes, Your Honor.
    17                THE COURT: All right. Then let's bring in the jury
    18     please. All rise for the jury.
    19                THE LAW CLERK: All rise.
    20                (Jury entered the courtroom at 2:04 p.m.)
    21                THE COURT: Good afternoon, ladies and gentlemen.
    22     You may be seated. Welcome back everyone. I hope you had
    23     enough time for lunch. I do apologize for getting started a
    24     bit late. That was my fault, not the attorneys' fault, and so
    25     you can blame me, and I do apologize for that.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1230        Page 15 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  15

      1               But we are ready to get started with our trial at
      2    this time, and that would be to begin with the opening
      3    statements of counsel. Is the government ready to proceed?
      4               MS. SMITH: Yes, Your Honor.
      5               Your Honor, may I begin?
      6               THE COURT: You may.
      7               MS. SMITH: When Laura boarded Spirit Airlines Flight
      8    788, she expected to get some much-needed rest, but instead she
      9    was sexually assaulted.
    10                Ladies and gentlemen, the evidence in this case will
    11     show that on the morning of January 2nd, 2018 Laura woke up in
    12     San Diego, California, and little did she know that by the end
    13     of the next day, she would be subjected to a nurse performing a
    14     rape kit on the most private parts of her body.
    15                Now, back to San Diego. Laura had traveled there
    16     over the New Year holiday to be with her boyfriend. He had
    17     traveled there from Detroit for business and she had gone to
    18     stay with him. And on January 2nd they were both headed back
    19     to Detroit, but they were on separate flights because his work
    20     paid for his flight and she had to pay for hers herself, so she
    21     went with the most economical option she could find, which was
    22     Spirit Airlines.
    23                Her flight was scheduled to depart San Diego around
    24     9:30 that night and her connecter was in Las Vegas, Nevada.
    25     Now, that flight from Vegas to Detroit was supposed to leave at


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1231        Page 16 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  16

      1    about 11:30 p.m., that's the flight that's often called the
      2    red-eye, and it was supposed to arrive in Detroit about quarter
      3    after 6:00 the next morning.
      4               So Laura and her boyfriend arrived at the San Diego
      5    airport early that day and they had lunch together and her
      6    boyfriend was able to catch a flight right after lunch. Of
      7    course, Laura's flight didn't leave until the evening so she
      8    had many hours to kill in the airport. An experienced flier
      9    and alone in the airport, Laura opened up her computer and did
    10     some work to pass the time. She also had some drinks. Some
    11     might say she had a lot to drink.
    12                But Laura's going to tell you that she was nervous
    13     about flying overnight. She had a little bit of anxiety
    14     because she knew that if she didn't sleep on that trip, then
    15     she would arrive the next morning having not slept at all. And
    16     so to prepare for her flight while she was in the airport, she
    17     ate dinner and she drank enough alcohol to help her sleep on
    18     the flight.
    19                Now, the first leg of her trip from San Diego to Las
    20     Vegas was short and unremarkable. And once in Vegas, she
    21     stopped at the airport bar for a nightcap before getting on the
    22     Las Vegas to Detroit flight. Little did she know that she was
    23     about to experience every woman's nightmare.
    24                This is Laura. She's going to tell you that her seat
    25     was assigned towards the back of the plane and she was on the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1232        Page 17 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  17

      1    window. To her left sat this man with his wife on the aisle.
      2               Planning to get some rest, Laura put her earphones in
      3    and turned on the music on her iPhone and she pulled up a thick
      4    furry blanket that she had brought with her for the flight.
      5    Leaning against the window, she promptly fell fast asleep.
      6               Now, sometime close to daybreak Laura felt something
      7    not right, and at first she kind of ignored it and then the
      8    unmistakable feeling. Jolted awake, she could see that this
      9    man had his hands in her pants and his fingers in her vagina.
    10     When he realized that she had come to, she saw him quickly turn
    11     away and pretend like he was sleeping. And Laura's going to
    12     tell you she felt a rush of emotions in that moment in time:
    13     fear, terror, shock, confusion, and the realization that she
    14     had been sexually assaulted.
    15                What did she do first? Now, you're going to learn
    16     that Laura's first instinct was to text her boyfriend. And of
    17     course they're still in the air at this point so the text
    18     messages aren't going to go through to him, but that was the
    19     first thing she thought to do. Her first outcry stated, "Oh,
    20     my God, I just woke up and the guy next to me had his hands
    21     down my pants and in my vagina."
    22                After sending a dozen more texts to him, one right
    23     after the other after the other, Laura finally decides "I'm
    24     telling," and she did. Laura found her way to the back of the
    25     plane, which was just a few rows back, where she encountered


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1233        Page 18 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  18

      1    flight attendants.
      2               You're going to meet a couple of the flight
      3    attendants that were working on the flight that night and they
      4    will describe Laura's demeanor: shook up, disheveled, scared.
      5    Her shirt was untied, her pants were unbuttoned. They moved
      6    her to a different part of the plane and contacted the police.
      7               When the flight landed a short time later, Wayne
      8    County Metro Airport Police Authority was there to greet them.
      9    Those officers took Laura off the plane to a safe place and
    10     then they removed the defendant from the plane.
    11                You're going to also hear from some of those
    12     responding officers. They are going to describe Laura's
    13     demeanor to you, but they're also going to tell you how the
    14     defendant reacted. They will explain how, despite the fact
    15     that no one told him why they had brought him off the plane, he
    16     immediately said he was in a deep sleep and blurted out, "I
    17     don't know where I put my hand."
    18                But you don't have to take their word for it because
    19     Wayne County Metro Airport Police wear body cameras and we're
    20     going to show you the footage. You will see the defendant's
    21     gestures and body language and you will hear him easily
    22     converse with law enforcement using the English language.
    23                Now, the officers arrested the defendant in the
    24     terminal of the airport, and from there you're going to learn
    25     he was taken to the airport police station where he was met by


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1234        Page 19 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  19

      1    FBI agents. The defendant agreed to be interviewed by the FBI,
      2    and that interview too was video and audio recorded, so you're
      3    going to have an opportunity to see and hear the defendant
      4    confess in English to sexually assaulting Laura.
      5               And we will prove that the defendant's version of
      6    events evolved over the course of that morning. They contained
      7    lots of inconsistencies and minimizations. He claimed he was
      8    in a deep sleep. Later he said he was awake. He referred to
      9    Laura as a strange girl.
    10                But we will show you that one thing is clear. By
    11     listening to his words and watching his actions, the defendant
    12     says what he means and he means what he says. He admits to
    13     touching Laura. He admits to unhooking her bra. He admits to
    14     undoing her pants. He admits to unzipping her pants zipper.
    15     He admits to shoving his fingers in her pants and even
    16     demonstrates for the FBI how he did it.
    17                During the course of this trial you're also going to
    18     meet Special Agent Erin Erkkinen who assisted with the
    19     investigation.
    20                You're going to hear from a nurse who performed the
    21     rape kit on Laura at Detroit Receiving Hospital later that day.
    22     She works for the Wayne County Sexual Assault Forensic
    23     Examination Program, and she's going to explain to you that
    24     many sexual assault victims do not have physical injuries to
    25     their bodies.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1235        Page 20 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  20

      1               You're also going to meet a DNA scientist, and she is
      2    going to explain to you that she was not surprised that she did
      3    not find a match of DNA between the defendant and Laura.
      4    She'll tell you that not every case has DNA and not every touch
      5    results in DNA. And, in fact, she's going to explain to you
      6    that the chances of obtaining DNA are dramatically decreased
      7    when someone has an opportunity to wash or wipe their hands or
      8    touch other objects, and you're going to learn through the
      9    course of the morning that the defendant had plenty of
    10     opportunity to do that both before the flight landed and after.
    11                At the end of this case as well as earlier before
    12     lunch, the judge instructed you on some of the law. It sounds
    13     complicated but it's not complicated when you think about it.
    14     There's three elements to proving Sexual Abuse.
    15                The first element is that the defendant knowingly
    16     engaged in a sex act with Laura.
    17                There's three ways to prove the second element: that
    18     the defendant knew that Laura was incapable of apprising the
    19     nature, she was incapable of understanding; she was physically
    20     incapable of declining; or she was physically incapable of
    21     communicating unwillingness for all of this to happen to her.
    22                And the third element is that this all happened
    23     within the special aircraft jurisdiction of the United States.
    24                Now, as I said before, you're going to get more
    25     instructions on the law when we get to the end of the case.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1236        Page 21 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  21

      1    But the judge is also going to tell you that if you find beyond
      2    a reasonable doubt that the defendant committed the crime of
      3    Sexual Abuse or if he attempted to commit that crime, then he
      4    is guilty, and that is because attempt is included in the
      5    federal law.
      6               One more thing about how we will proceed with this
      7    trial. You're going to meet Laura and she's going to testify
      8    about what happened to her. Now, I want you to think about,
      9    yesterday for some of you and for some of you today, when you
    10     walked into this courtroom for the first time. Were you
    11     nervous? Think about your trip downtown, finding the federal
    12     courthouse, finding the parking, navigating your way through
    13     some unfamiliar territory. How about when they handed you the
    14     microphone to start talking about personal details of your
    15     life? Did it make you a little nervous that this whole roomful
    16     of people were listening to you talk about personal things, did
    17     it feel a little intimidating? Now think about having to talk
    18     about one of the most traumatic events of your life in front of
    19     all of these people. Could you do it?
    20                During this trial, ladies and gentlemen, this young
    21     woman is going to walk through those doors and she's going to
    22     take this witness stand. She's going to tell you about a
    23     horrible event in her life, waking up to a stranger sexually
    24     assaulting her.
    25                And think about this as you hear the testimony of the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1237        Page 22 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  22

      1    witnesses through the course of this trial because you are the
      2    judges of credibility here. Her testimony we will show is
      3    corroborated by the other evidence in this case, and we will
      4    prove that a man she had never met sexually violated her while
      5    she was incapable of either apprising the situation, or
      6    communicating that she didn't want to participate, or
      7    physically incapable of declining.
      8               Ladies and gentlemen, this is a simple case. This
      9    defendant took advantage of a 22-year-old woman, alone and
    10     sleeping on an airplane, for his own sexual gratification. And
    11     when he got caught, the evidence will show he cooked up a story
    12     to make it appear he was totally asleep. But when confronted
    13     with the truth, the defendant admitted that he violated this
    14     young woman.
    15                And when you have seen and heard all the evidence in
    16     this case, we will have proven beyond all reasonable doubt that
    17     this defendant is guilty of the crime charged and we will ask
    18     you to hold him accountable for his actions. Thank you.
    19                Thank you, Your Honor.
    20                THE COURT: Thank you very much.
    21                Mr. Amberg, do you wish to make a statement?
    22                MR. AMBERG: Yes, Your Honor. I would like the
    23     lights on though and the PowerPoint off.
    24                THE COURT: Turn the lights on. Thank you very much.
    25                You may proceed when ready.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1238        Page 23 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  23

      1               MR. AMBERG: Thank you. Thank you, Your Honor.
      2               Prabhu is innocent. The -- the facts of this case,
      3    the evidence of this case will show he is innocent of the
      4    charges that the government has brought against him. To
      5    understand why he is innocent, you have to listen to what
      6    happened on that day and that evening that we've been talking
      7    about.
      8               It starts out in Seattle a few days before where
      9    Prabhu and his wife Geetha, who you will meet during the course
    10     of this trial, are visiting friends. At the time Prabhu starts
    11     to get a little sickness, one of those sinus infections that
    12     maybe many of us have had over the course of our lives.
    13                Now, he has a return flight to Las Vegas with his
    14     wife and then back to Detroit where they live here, where he
    15     works, and what happens is that they decide when there in Las
    16     Vegas, because they have a day or two of a layover, to go
    17     experience the town.
    18                Now, they are people who do not drink, they are
    19     people who do not gamble or anything like that. So what they
    20     do is when they are in Las Vegas, they decide to go to the
    21     Grand Canyon, so on the morning of this flight, Prabhu and his
    22     wife Geetha drive out to the Grand Canyon.
    23                Now, like I said, he was sick and he is still sick at
    24     that point and it's getting worse. They drive to the Grand
    25     Canyon. He's the one who is driving. They see the Grand


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1239        Page 24 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  24

      1    Canyon and then they drive back to the airport where they take
      2    this flight from Las Vegas to Detroit.
      3               Now, they get on the flight together, and as we've
      4    heard from the government, the complainant in this case is also
      5    sitting down in the same row as them. Now, if you know what a
      6    Spirit Airlines flight is, this is a flight where the seats are
      7    very close together. We have the complainant on the right by
      8    the window, we have Prabhu in the middle and we have his wife
      9    right next to him, very tight quarters.
    10                Now, what you're going to hear is this: is that
    11     during this flight and even in the beginning part of this
    12     flight, Prabhu and his wife are trying to sleep. He's sick.
    13     She gives him a Tylenol. He's trying to sleep off his illness.
    14     But the problem is is that the complainant who is sitting next
    15     to them, she keeps on getting up multiple times. They're
    16     almost asleep, she gets up, almost asleep, she gets up
    17     throughout the course of this flight.
    18                Now, as you will hear from other witnesses and I will
    19     get into it in a little bit in a minute, it's clear that she's
    20     intoxicated.
    21                Prabhu and his wife are not from the United States,
    22     they are from India, and in India one thing that you do is you
    23     sort of say -- stay to yourself, and especially in America you
    24     are taught and you are supposed to basically defer to the
    25     Americans, if -- if that makes sense. And what happens is


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1240        Page 25 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  25

      1    that's what they do because during this flight, as you will
      2    hear not just from his wife but also from one of the flight
      3    attendants, the complainant is sleeping on Prabhu.
      4               Now, the reason why we know that, and you're going to
      5    hear that in a little bit, is that one of the flight attendants
      6    makes a connection with the complainant in this case. As she
      7    gets on to the flight, they have a conversation together and he
      8    remembers her. And throughout this flight he is the head
      9    flight attendant and he walks up and down the aisles and checks
    10     to see how people are doing and he does this. And because he
    11     remembers her, he's going to be able to testify this afternoon
    12     that he remembers seeing the complainant sleeping on Prabhu,
    13     not just on his shoulder, but on a different time he couldn't
    14     see her but I believe what he'll testify to is she may have
    15     been on his lap sleeping.
    16                But I want to stop there and talk a little bit about
    17     the complainant and what leads her to this point and what's
    18     going on here. As the government indicated, she started her
    19     day in San Diego. She drinks five beers, she takes four shots
    20     of Jameson whiskey.
    21                She then flies from San Diego to Las Vegas where a
    22     gentleman named Tom Selleke, who you will meet next week, an
    23     independent witness who has nothing to do with this case, is
    24     sitting at the bar and he watches her and she's behaving
    25     strangely. She's talking with these random guys at the bar,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1241        Page 26 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  26

      1    she's consuming alcohol, and I believe she'll even admit she
      2    had three drinks while she was there. They all get on the
      3    flight together.
      4               Now, getting back to where they're all sitting down.
      5    The flight is going, it's a turbulent flight, and so while
      6    Prabhu is trying to sleep and his wife is trying to sleep, she
      7    is awake. He is mostly sleeping as we will hear from multiple
      8    witnesses, but she's basically awake. She never sees anything.
      9               She's going to tell you that what she does see is
    10     that before the flight lands, about 40 minutes, she sees the
    11     complainant text messaging and then eventually getting out of
    12     her seat, that's it.
    13                You will not hear a single person say they saw
    14     anything. You will not hear any other passenger say they heard
    15     anything. Nobody screamed. The complainant didn't jump out of
    16     her seat. Instead, for ten minutes she texted.
    17                Now, this is chaotic. Ultimately these people are
    18     taken off the plane. And one important fact as we go through
    19     this and you listen to this, and you'll hear this, is that
    20     during the entire time Prabhu is sitting there, these people
    21     are watching him. He doesn't go to the bathroom. In fact, one
    22     of the flight attendants puts a gentleman to sit next to him.
    23     He never gets up. You're going to see these body cams. When
    24     he gets off the plane, he never goes to the bathroom. He's not
    25     rubbing his hands, he's not doing anything like that.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1242        Page 27 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  27

      1               And the reason why that's important and what wasn't
      2    brought up before was this: is that the authorities and
      3    investigators in this case did an extensive DNA test on
      4    Prabhu's hands. And you will hear our DNA expert come and,
      5    quite to the contrary, say if a hand enters this private area
      6    of a woman, you will have DNA literally all over your entire
      7    hand. The report done in this case, no DNA, none.
      8               You'll hear evidence that in addition to the DNA
      9    testing that indicates nothing happened, you're also going to
    10     hear that fiber analysis was done on Prabhu's nails and the
    11     jeans worn by the complainant. What that is is if you touch
    12     somebody's clothing or fibers, things, whether it's hairs,
    13     fibers, things like that, they get into your nails. This is
    14     why they do these tests. And guess what? Nothing.
    15                They even did a fingerprint analysis in this case.
    16     They don't do this for no reason. They do this because, as you
    17     will hear, fingerprints generally show people touch things.
    18     Nothing.
    19                What ultimately happens is this: is that Prabhu is
    20     taken into a very scary situation for a guy who's nor from this
    21     country.
    22                A little more that you need to know about Prabhu when
    23     you ultimately watch his interview is this. He can speak
    24     enough English to get by to where at first glance, as you'll
    25     hear testimony about, you can understand him and he can


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1243        Page 28 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  28

      1    understand you, understand you. But he only understands about
      2    60 percent of the English language. Prior to him moving to
      3    America about a year before this happened, he had never been to
      4    the United States. His English was limited to school in India.
      5               And so when he's being interviewed while he's sick
      6    and he's exhausted and he doesn't understand what's happening,
      7    the investigators, trained professionals who are trained to get
      8    people to say things, kind of walk him along and you hear this
      9    sort of attempt at a confession, which we'll ultimately argue,
    10     because it's not my time now to argue, but ultimately that it
    11     means nothing.
    12                Because the actual facts of this case, the actual
    13     evidence, the real evidence, not the evidence of statements of
    14     the complainant who clearly was intoxicated, who could very
    15     well have been dreaming, who, when assaulted of this nature,
    16     instead of running away text messages for ten minutes, the
    17     actual facts, the no DNA, the no fibers in the fingers, no hair
    18     in the fingers, the no fingerprints, that all suggests that
    19     Prabhu is innocent.
    20                And because of that, folks, when you ultimately go
    21     and deliberate, and I'm going to ask you this again when I get
    22     back here for closing argument, I'm going to ask that you find
    23     him not guilty, not just because the government can't prove
    24     their case beyond a reasonable doubt, but because he is
    25     actually innocent in this case.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1244        Page 29 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  29

      1               Thank you very much for your time.
      2               THE COURT: Thank you, Mr. Amberg.
      3               Government ready to present its first witness?
      4               MS. JAWAD: Yes, Your Honor.
      5               THE COURT: Call your first witness.
      6               MS. JAWAD: United States calls Alexandra Hathaway.
      7               THE COURT: Come forward please. Will you raise your
      8    right hand please.
      9                     A L E X A N D R A              H A T H A W A Y
    10     was thereupon called as a witness herein, and after being
    11     first duly sworn to tell the truth and nothing but the truth,
    12     testified on her oath as follows:
    13                THE WITNESS: I do.
    14                THE COURT: You may be seated.
    15                                 DIRECT EXAMINATION
    16     BY MS. JAWAD:
    17     Q.   Good afternoon. Could you please tell the jury what your
    18     name is?
    19     A.   Allie.
    20     Q.   And what's your last name?
    21     A.   Hathaway.
    22     Q.   Ms. Hathaway, where do you currently live?
    23     A.   Dallas.
    24     Q.   And where do you work?
    25     A.   For Spirit Airlines.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1245        Page 30 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  30

      1    Q.   What do you do for Spirit Airlines?
      2    A.   I'm a flight attendant.
      3                THE COURT: Ms. Hathaway, could you please speak
      4    right into the microphone and go ahead and project your voice
      5    so everyone can hear you please.
      6                Go ahead please.
      7    BY MS. JAWAD:
      8    Q.   How long have you been a flight attendant for Spirit
      9    Airlines?
    10     A.   Fourteen months.
    11     Q.   What did you do before that?
    12     A.   I worked in an emergency room.
    13     Q.   What type of training or schooling is required to become a
    14     flight attendant?
    15     A.   For Spirit Airlines you go to training in Fort Lauderdale
    16     for three and a half weeks.
    17     Q.   And did you complete that training program?
    18     A.   Yes.
    19     Q.   What types of things are you trained while you're in the
    20     training program in Fort Lauderdale?
    21     A.   We're trained to evacuate a plane, handle emergency
    22     situations, beverage service, things like that.
    23     Q.   And how are you trained to handle emergency situations?
    24     A.   I would have to refer to a -- my manual for individual
    25     things, but there's a wide variety of situations we could


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1246        Page 31 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  31

      1    encounter.
      2    Q.   But in general, when someone reports an emergency on
      3    board, what do you typically do?
      4    A.   You report it to the lead flight attendant, and if you are
      5    the lead flight attendant, you report to it the captain.
      6    Q.   So what is the difference between a lead flight attendant
      7    and a non-lead flight attendant?
      8    A.   The lead flight attendant will be in the front of the
      9    plane at all times and they have a few different duties to
    10     carry out through different flight procedures.
    11     Q.   And going back to your training that you received before
    12     you began your work, were you also trained on how to recognize
    13     intoxication in passengers?
    14     A.   Yes.
    15     Q.   And could you tell us a little bit about that training?
    16     A.   I would have to refer to the flight attendant manual for
    17     some specifics, but in general there's a -- they call it
    18     traffic light system.
    19     Q.   And could you explain what that is?
    20     A.   There's certain different behaviors that would put a guest
    21     in a green light whereas they're okay, a yellow light maybe you
    22     want to slow service down, things like that, and then red
    23     behaviors you would stop.
    24     Q.   And do you in the course of your duties as a flight
    25     attendant serve alcohol to passengers?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1247        Page 32 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  32

      1    A.   Yes.
      2    Q.   And you said that when a passenger reaches a yellow light
      3    level, you may want to slow down service, is that what I
      4    understood?
      5    A.   Yes.
      6    Q.   And when someone -- what happens when someone reaches the
      7    red zone?
      8    A.   You discontinue serving alcohol.
      9    Q.   And why is it important that a flight attendant be able to
    10     recognize these different levels of intoxication?
    11     A.   Well, you never want to have any intoxicated passenger.
    12     Q.   And are you authorized to remove an intoxicated passenger
    13     during the boarding process?
    14     A.   I would defer to the captain.
    15     Q.   Are you supposed to notify the captain if someone is at a
    16     red light or a yellow light level?
    17     A.   Yes.
    18     Q.   Okay. Let's talk about just your responsibilities in
    19     general as a flight attendant. You said there were lead flight
    20     attendants and regular flight attendants.
    21     A.   There are different positions, but there's lead, which is
    22     a letter A, and then there's at least a B and C as well.
    23     Q.   So how many flight attendants are typically on a plane at
    24     one time?
    25     A.   At least three.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1248        Page 33 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  33

      1    Q.   An what are your responsibilities during the boarding
      2    process?
      3    A.   It depends on my position.
      4    Q.   If you are a non-lead flight attendant, what are your
      5    responsibilities?
      6    A.   It still varies.
      7    Q.   And what are some of those ways that it can vary?
      8    A.   If you are a certain flight -- flight attendant B, for
      9    example, you'll be throughout the cabin. If you're flight
    10     attendant C, you remain in the back galley.
    11     Q.   And what -- where does the lead flight attendant remain?
    12     A.   The front galley.
    13     Q.   And are all of the flight attendants responsible for
    14     serving food and beverage?
    15     A.   Yes.
    16     Q.   Ms. Hathaway, were you working as a flight attendant on
    17     January 2nd, 2018 in the evening?
    18     A.   Yes.
    19     Q.   And did that flight you were working on continue into
    20     January 3rd, 2018?
    21     A.   Yes.
    22     Q.   So what -- what flight were you assigned to that evening
    23     and then morning?
    24     A.   I'm not sure I understand the question.
    25     Q.   What was the origin of the flight that you were on that --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1249        Page 34 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  34

      1    the evening of the 2nd?
      2    A.   I don't recall the first flight I did that day.
      3    Q.   I mean the -- in the evening of January 2nd, what flight
      4    were you on?
      5    A.   I worked Las Vegas to Detroit.
      6    Q.   And do you know, just approximately, what time that flight
      7    left?
      8    A.   I don't.
      9    Q.   Was it later in the evening, was it late afternoon, was it
    10     somewhere in between?
    11     A.   It was late night.
    12     Q.   And is that commonly called a red-eye?
    13     A.   Yes.
    14     Q.   In what ways do red-eye flights differ from non-red-eye
    15     flights?
    16     A.   In what way do you mean?
    17     Q.   What are some of the differences between a red-eye flight
    18     and a regular flight?
    19     A.   As far as what aspect of a red-eye flight?
    20     Q.   Um, well, when you -- it's called red-eye because it's a
    21     late at night flight, is that right?
    22     A.   Right.
    23     Q.   Okay. And so are typically people doing different things
    24     on a red-eye flight than they would be doing if it was a flight
    25     during the day?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1250        Page 35 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  35

      1    A.   Most passengers are typically asleep on a red-eye flight.
      2    Q.   And are the lights different on a red-eye flight versus a
      3    flight during the day?
      4    A.   Yes, at that time.
      5    Q.   And so what happens with the lights on a red-eye flight?
      6    A.   Before takeoff the cabin lights are turned off.
      7    Q.   And how dark is the plane when the lights are off?
      8    A.   I'm not sure how to quantify that.
      9    Q.   Is it pitch black?
    10     A.   No.
    11     Q.   But dark enough that it's different than when the lights
    12     are on during the day?
    13     A.   Yes, it's different than having lights on.
    14     Q.   And dark enough so that people can sleep through the
    15     night?
    16     A.   Depending on the person, sure.
    17     Q.   Do you still offer food, food and beverage service on a
    18     red-eye flight?
    19     A.   Yes.
    20     Q.   Just like a regular flight?
    21     A.   Yes.
    22     Q.   And on that flight from Las Vegas to Detroit, how many
    23     different flight attendants were working with you that day?
    24     A.   Three others.
    25     Q.   And which role were you assigned to?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1251        Page 36 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  36

      1    A.   I was flight attendant B.
      2    Q.   And what does that mean?
      3    A.   I -- on that particular plane I have a seat in the back of
      4    the plane and I have different compliance areas and things like
      5    that.
      6    Q.   So you were not the lead flight attendant on that flight?
      7    A.   No.
      8    Q.   And do you remember what type of plane that was and how
      9    many passengers?
    10     A.   It was an Airbus 320 and there was 182 passengers.
    11     Q.   Ms. Hathaway, there is an exhibit book in front of you.
    12     Would you mind opening that and turning to tab 1?
    13                 Do you recognize this?
    14     A.   Yes.
    15     Q.   What is it?
    16     A.   It's a schematic of an Airbus 320.
    17     Q.   And does that schematic fairly and accurately depict the
    18     layout of the plane that you were describing?
    19     A.   Yes.
    20     Q.   And can you flip to the next page, which is marked for
    21     identification as Government's Exhibit 2, and is that just a
    22     close-up picture of Government's Exhibit 1?
    23     A.   Yes.
    24     Q.   Is that also a fair and accurate depiction of the airplane
    25     you were describing?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1252        Page 37 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  37

      1    A.   Yes.
      2                MS. JAWAD: Your Honor, at this time we would offer
      3    United States Exhibit 1 and 2 into evidence.
      4                THE COURT: Any objection?
      5                MR. AMBERG: No objection.
      6                THE COURT: 1 and 2 are admitted.
      7                MS. JAWAD: Like to publish Government's Exhibit 1.
      8                THE COURT: You may.
      9                (Brief pause)
    10                 MS. JAWAD: Looks like we're having a little bit of
    11     technical issue. We can wait. We can move on for now and
    12     we'll come back to the photo as soon as it's working again.
    13                 THE COURT: Go ahead.
    14     BY MS. JAWAD:
    15     Q.   So were you spending most of the -- the flight in the back
    16     of the plane you said?
    17     A.   Yes.
    18     Q.   And at some point did a female passenger come to the back
    19     to report an issue?
    20     A.   Yes.
    21     Q.   And about how far into the flight did this happen?
    22     A.   Approximately 45 minutes prior to landing.
    23     Q.   And how long is a flight from Vegas to Detroit?
    24     A.   I don't recall specifically.
    25     Q.   Would you say it's closer to two hours, four hours, longer


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1253        Page 38 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  38

      1    than that?
      2    A.   Probably around three hours.
      3    Q.   And are there any ways in which flights to and from Las
      4    Vegas are different than flights from other areas?
      5    A.   You tend to encounter more passengers that have been
      6    drinking in Las Vegas than other areas.
      7    Q.   So about 40 minutes before landing you said this female
      8    approached the back area, is that right?
      9    A.   Yes.
    10     Q.   And who was seated in the back area with you?
    11     A.   Myself and flight attendant C.
    12     Q.   And could you see the female when she approached you?
    13     A.   I didn't see her when she initially came up the aisle
    14     because I was facing towards the lavatory door.
    15     Q.   When did you first see her?
    16     A.   When she entered the galley area.
    17     Q.   And how would you describe her appearance?
    18     A.   She was tearful, upset and looked disheveled.
    19     Q.   Was it difficult to make out what she was saying at first?
    20     A.   No.
    21     Q.   And without saying what she said, did she indicate what --
    22     whether this incident had just happened or if it happened
    23     earlier in the flight?
    24     A.   Yes.
    25     Q.   Would it -- how soon before that conversation did the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1254        Page 39 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  39

      1    incident happen?
      2                MR. AMBERG: I -- Your Honor, I would object to that.
      3    I think it's a -- it's an answer based on a hearsay statement.
      4                MS. JAWAD: Your Honor, I'm establishing a
      5    foundation.
      6                THE COURT: Overruled. Overruled. Go ahead.
      7    BY MS. JAWAD:
      8    Q.   How soon into the -- or how soon before this conversation
      9    did she say the incident occurred?
    10     A.   Just prior.
    11     Q.   And did she appear to still be upset about that incident?
    12     A.   Yes.
    13     Q.   Okay. And what did she say to you about what happened?
    14     A.   I don't recall the specific wording, but she indicated to
    15     me that she had been asleep and when she woke up, the male
    16     passenger next to her had his fingers inside her vagina.
    17     Q.   And did you know where she had been sitting on the
    18     airplane?
    19     A.   Not specifically.
    20     Q.   Was it near the back of the plane or the front of the
    21     plane?
    22     A.   Relatively close to the back.
    23     Q.   Could you estimate about how many rows away?
    24     A.   I would say about five.
    25     Q.   And while she was telling you about what happened, were


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19            PageID.1255        Page 40 of 113
                                Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                    40

      1    you able to observe her clothing?
      2    A.     Yes.
      3    Q.     What did you observe about that?
      4    A.     The button of her pants was undone and she had a few
      5    buttons of her shirt undone.
      6    Q.     And did she say who undid her clothing?
      7    A.     The male passenger next to her.
      8    Q.     Did she tell you whether she was sitting in a window seat
      9    or an aisle seat?
    10     A.     The window.
    11     Q.     And before you spoke with the victim in the back of the
    12     plane, did you have any interaction or notice her at all prior
    13     to the -- prior to that?
    14     A.     No.
    15     Q.     Did she stand out to you in any way during the boarding
    16     process?
    17     A.     No.
    18     Q.     If a passenger were to board with their shirt unbuttoned
    19     and their pants unbuttoned, is that something you do typically
    20     notice?
    21     A.     I would think so.
    22     Q.     And what did you do next after she reported the assault to
    23     you?
    24     A.     I told her to stay in the back with me. I pulled a bin
    25     down for her to sit on, and flight attendant C called the lead


                                     USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1256        Page 41 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  41

      1    flight attendant.
      2    Q.   What did you do next?
      3    A.   The lead flight attendant came to the back. We informed
      4    him of what was happening. He called the captain and went out
      5    into the cabin to find her a different seat and I stayed in the
      6    back with her.
      7    Q.   And why was it important to find her a different seat on
      8    the airplane?
      9    A.   Because we didn't want to make her sit next to someone she
    10     just had an incident with.
    11     Q.   And before you found that seat for her, did she stay in
    12     the back galley with you?
    13     A.   She stayed with me, yes.
    14     Q.   And did she continue to be visibly upset and tearful as
    15     you described?
    16     A.   Yes, intermittently.
    17     Q.   Were you -- while you were sitting in the back -- and let
    18     me just ask, was this a full flight?
    19     A.   Yes.
    20     Q.   Is that why it took a while to find another seat for the
    21     victim?
    22     A.   Yes. It was completely full.
    23     Q.   And during that time that the victim was sitting in the
    24     back with you, could you see the defendant or his wife?
    25     A.   I could see the backs of their heads.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1257        Page 42 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  42

      1    Q.   And did you notice anything about the defendant's wife at
      2    that time?
      3    A.   Intermittently throughout the time.
      4    Q.   What was she doing?
      5    A.   She kept glancing back at me and at one point attempted to
      6    come to the back galley.
      7    Q.   And what did you do when she approached the back galley?
      8    A.   I stated "no" and pointed at her seat.
      9    Q.   Did she then go back to her seat?
    10     A.   Yes.
    11     Q.   And during that time was she and her husband sitting alone
    12     in that row?
    13     A.   Yes.
    14     Q.   And were they sitting together alone until another
    15     passenger was able to fill that seat?
    16     A.   As far as I know.
    17     Q.   And prior to the incident being reported, did either the
    18     defendant or his wife make any complaints to you?
    19     A.   No.
    20     Q.   Did they indicate to you that anyone was sleeping on them?
    21     A.   No.
    22     Q.   Did you have any -- you already said you didn't have any
    23     interaction with the victim prior to the incident, is that
    24     right?
    25     A.   Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1258        Page 43 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  43

      1    Q.   So you didn't serve her any beverages while on board?
      2    A.   Not that I recall.
      3    Q.   And do you recall serving her any food either?
      4    A.   Not that I recall.
      5    Q.   About how long was she back there in the galley with you
      6    before she moved to a different seat?
      7    A.   Right before the landing gear came down.
      8    Q.   And what did you do when the plane landed?
      9    A.   I remained in the back galley.
    10                MS. JAWAD: Your Honor, if I could just have one
    11     moment to check on the technology.
    12                THE COURT: You may.
    13                (Brief pause)
    14                MS. JAWAD: Your Honor, can we have a sidebar?
    15                THE COURT: You may.
    16                (Sidebar discussion as follows):
    17                THE COURT: Okay. What is it?
    18                MR. AMBERG: Judge, can you -- I don't know if you
    19     can hear, but his tether's going off for low battery. I don't
    20     know what to do about the thing.
    21                MS. SMITH: I thought it was the headphones.
    22                MR. AMBERG: I did too.
    23                THE COURT: I could hear something; I wasn't sure
    24     what it was. I'm not entirely sure it's audible to everyone
    25     else. Does he know how to operate it? Can he make it stop?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1259        Page 44 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  44

      1               MR. AMBERG: I think he would have to charge it.
      2               THE COURT: I'm sorry?
      3               MR. AMBERG: I think -- I think he would have to
      4    charge it. I don't know.
      5               MS. SMITH: Here's my suggestion. Here's my
      6    suggestion. We're having a technology issue. We need to get
      7    somebody from Pretrial down here to take care of this tether at
      8    least for the rest of the day. Perhaps we tell them that his
      9    headset has run out of battery, and in case anybody's heard
    10     that low battery announcement, they'll think it's the
    11     transmitter from the headset, and maybe take the jury out for
    12     ten minutes while we solve this issue.
    13                THE COURT: Right now?
    14                MS. SMITH: Yes.
    15                THE COURT: All right.
    16                MS. SMITH: I'm sorry.
    17                MR. AMBERG: Thank you.
    18                (End of sidebar discussion)
    19                THE COURT: All right. Well, thank you very much.
    20                Ladies and gentlemen, we're going to take a brief
    21     break. The technology is not working. You may be hearing a
    22     noise about recharging a battery so it's a little bit
    23     distracting. We're going to take care of that, and so let's
    24     make sure we don't have that going off during -- during these
    25     proceedings. So let's take a brief break and we'll be back on


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1260        Page 45 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  45

      1    the record shortly.
      2               All rise for the jury.
      3               (Jury excused at 2:50 p.m.)
      4               THE COURT: You may be seated. So let's try to get
      5    this resolved. I'll try to get ahold of Pretrial as well.
      6               (Brief pause)
      7               THE COURT: Is it possible for Mr. Ramamoorthy to
      8    remove it on his own or is that not possible?
      9               MS. SMITH: No, they have to do it.
    10                THE COURT: Yeah.
    11                (Court in recess at 2:56 p.m.)
    12                (Proceedings resumed at 3:03 p.m., all parties
    13                present, jury not present)
    14                PRE-TRIAL OFFICER: Your Honor, Roland Jonville for
    15     the record
    16                I called our monitoring center and they're supposed
    17     to deactivate it. It just needs to be charged. So until it's
    18     charged, it's going to continue to beep, but we should be okay
    19     now.
    20                THE COURT: Okay. You think --
    21                MS. SMITH: Are you saying you deactivated the
    22     tether?
    23                PRE-TRIAL OFFICER: Yes.
    24                MS. SMITH: Okay.
    25                PRE-TRIAL OFFICER: Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1261        Page 46 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  46

      1               MS. SMITH: Will they --
      2               THE COURT: Thank you.
      3               MS. SMITH: -- reactivate it at the end of the day?
      4               PRE-TRIAL OFFICER: Yes, it will -- at the end of the
      5    day he just needs to charge it.
      6               MS. SMITH: And I think we're cooking with gas over
      7    here. Did you get it?
      8               THE COURT: Thank you for your help.
      9               Should we bring in the jury?
    10                MS. SMITH: Yes, because if we don't get this -- if
    11     we don't get this solved, then perhaps the Court would let us
    12     just pass these diagrams to the jury. It's just the pictures
    13     of the plane.
    14                MR. AMBERG: I would have no objection just to make
    15     it happen here.
    16                THE COURT: All rise.
    17                (Brief pause)
    18                THE COURT: Hold on. Just a minute. What is the
    19     issue?
    20                MS. SMITH: Beep.
    21                MR. MANSOUR: They may have not fixed it.
    22                MS. SMITH: The same -- the same issue.
    23                THE COURT: Ladies and gentlemen, go back in the jury
    24     room please. I apologize.
    25                (Brief pause)


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1262        Page 47 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  47

      1               MS. SMITH: Your Honor, he has to go upstairs if they
      2    take it off, for them to take it off.
      3               THE COURT: All right. There's no way to do it down
      4    here real quick?
      5               PRE-TRIAL OFFICER: I can bring somebody down if you
      6    like.
      7               THE COURT: I'm sorry?
      8               PRE-TRIAL: I can bring somebody down if you like.
      9    There's some tools involved though.
    10                THE COURT: How long will it take?
    11                PRE-TRIAL OFFICER: Fifteen minutes maybe, max.
    12                THE COURT: All right. Well, we're going to have to
    13     take a break then. This is totally inappropriate.
    14                MR. AMBERG: Go, go, go, go, go, go, go.
    15                THE COURT: Get it done please as quickly as
    16     possible. We'll be on recess then for about 15 minutes.
    17     Please give the jury my apologies.
    18                And ma'am, you can step down, make yourself
    19     comfortable.
    20                (Court in recess at 3:05 p.m.)
    21                (Proceedings resumed at 3:13 p.m., all parties
    22                present, jury not present)
    23                THE COURT: Do we have our witness?
    24                MS. SMITH: I'll go get her.
    25                MR. AMBERG: We're missing Mr. Ramamoorthy.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1263        Page 48 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  48

      1               THE COURT: Where is Mr. Ramamoorthy?
      2               MR. AMBERG: Waiting for him out there, Judge. I can
      3    go back out there and get him in here as soon as he comes back
      4    down the elevator.
      5               THE COURT: All right. Oh, so he's still having the
      6    tether removed?
      7               MR. AMBERG: Yes. Yes. Your Honor, do you want me
      8    to go out there and kind of flag him in as fast as possible?
      9               THE COURT: Yes.
    10                (Brief pause)
    11                (Defendant enters the courtroom at 3:17 p.m.)
    12                THE COURT: Just a moment. Just a moment. All
    13     right. Do we have everyone that we need?
    14                MS. SMITH: I believe so.
    15                THE COURT: All right.
    16                MR. AMBERG: Yes, Your Honor.
    17                THE COURT: Mr. Ramamoorthy, you need to keep that
    18     charged. Do you understand, sir?
    19                DEFENDANT RAMAMOORTHY: Yes, sir.
    20                THE COURT: Don't let that happen again. That's your
    21     responsibility, sir. Don't let that happen again. There are
    22     going to be consequences if it happens again. You keep it
    23     charged.
    24                All rise for the jury.
    25                (Jury entered the courtroom at 3:17 p.m.)


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1264        Page 49 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  49

      1                THE COURT: Welcome back, ladies and gentlemen. All
      2    right. Are we all here? You may be seated.
      3                Thank you for your patience. Sometimes we have these
      4    technical difficulties. There's nothing anybody can do about
      5    it unfortunately because we seem to live and die by technology
      6    these days, and I do appreciate your patience. Everyone's been
      7    doing what they can to not waste your time and so we're very
      8    appreciative of that.
      9                So go ahead, Ms. Jawad.
    10     BY MS. JAWAD:
    11     Q.   Ms. Hathaway, before we took a break, you said that you
    12     were trained to identify different levels of intoxication in
    13     passengers, is that right?
    14     A.   Yes.
    15     Q.   And when you were speaking with the victim in the back of
    16     the plane, did she appear to be intoxicated to you?
    17     A.   No.
    18     Q.   Did you smell alcohol on her breath?
    19     A.   No.
    20     Q.   And did you know the victim prior to this flight?
    21     A.   No.
    22                 MS. JAWAD: At this time I'd like to publish
    23     Government's Exhibit 1.
    24                 THE COURT: Any objection?
    25                 MR. AMBERG: None, Your Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1265        Page 50 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  50

      1                THE COURT: You may proceed.
      2    BY MS. JAWAD:
      3    Q.   Ms. Hathaway, is this the diagram of the plane that you
      4    spoke about earlier?
      5    A.   Yes.
      6                MS. JAWAD: And at this time we'd like to publish
      7    Government's Exhibit 2.
      8                THE COURT: Any objection?
      9                MR. AMBERG: No, Your Honor.
    10     BY MS. JAWAD:
    11     Q.   Ms. Hathaway, is this the back area of the plane that --
    12     where the assault was reported to you?
    13     A.   Yes.
    14     Q.   Okay. And is that blue area in the bottom portion, is
    15     that approximately where you were seated when the victim
    16     approached you?
    17     A.   Yes.
    18     Q.   And those rows above it is -- is that approximately where
    19     the victim was sitting before she approached you?
    20     A.   Yes.
    21     Q.   Okay. And you stated earlier that the defendant's wife
    22     tried to come to the back during the time that you were
    23     speaking with the victim?
    24     A.   Yes.
    25     Q.   Is that right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1266        Page 51 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  51

      1                And were the bathrooms back there functioning?
      2    A.   No.
      3    Q.   And was an announcement made prior to this to all of the
      4    passengers that the bathroom wasn't working?
      5    A.   Yes.
      6                MS. JAWAD: I have no further questions, Your Honor.
      7                THE COURT: Thank you very much.
      8                Any cross-examination?
      9                MR. AMBERG: Yes, Your Honor, very briefly.
    10                                  CROSS-EXAMINATION
    11     BY MR. AMBERG:
    12     Q.   Good afternoon, Ms. Hathaway. Thank you for being here.
    13     I just have a few questions for you, okay?
    14                 At the time that this happened, how long had you
    15     worked as a flight attendant?
    16     A.   Seven months.
    17     Q.   Okay. And were you out of the training phase and just
    18     working full time there at that point?
    19     A.   Yes.
    20     Q.   Okay. And you weren't in charge of that flight that
    21     night, right?
    22     A.   I was not the lead.
    23     Q.   Okay. Who was the lead, if you remember?
    24     A.   Oscar.
    25     Q.   Okay. And your job was to walk the halls of the plane?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1267        Page 52 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  52

      1    A.   During the boarding process.
      2    Q.   Okay. Do you remember seeing the complainant during the
      3    boarding process?
      4    A.   No.
      5    Q.   Okay. You never saw her until she came back towards the
      6    end of the flight?
      7    A.   Not that I recall.
      8    Q.   Okay. What about Mr. Ramamoorthy, did you see him when he
      9    boarded?
    10     A.   Not that I remember.
    11     Q.   Okay. None of these -- him, his wife, did you see his
    12     wife boarding?
    13     A.   No one stood out to me during boarding.
    14     Q.   Okay. After you helped everybody on board, then do you go
    15     to the back of the plane?
    16     A.   Yes.
    17     Q.   Okay. And do you stay there for the duration of the
    18     flight?
    19     A.   No.
    20     Q.   What do you do?
    21     A.   We do a food and beverage service and intermittent aisle
    22     walks.
    23     Q.   Okay. And is that you specifically that does that?
    24     A.   Everybody.
    25     Q.   Okay. During this flight, how many times do you think


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1268        Page 53 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  53

      1    throughout the flight did you walk up and down the aisleway?
      2    A.   I don't recall.
      3    Q.   I mean could it be as -- as little as one time?
      4    A.   I don't recall the number.
      5    Q.   Okay. Did you notice anything unusual when you walked
      6    down the aisleway?
      7    A.   No.
      8    Q.   Okay. Now, the plane itself, how far feet-wise do you
      9    think it is from one side of the plane to the other side if
    10     you're standing there in the middle of the aisleway?
    11     A.   Maybe -- from where -- from tail to end?
    12     Q.   No, I mean like sideways, like...
    13     A.   Oh, how wide is it?
    14     Q.   Yeah, how wide is it on the inside?
    15     A.   Maybe eight feet. I'm not good at estimating --
    16     Q.   That's okay.
    17     A.   -- sizes.
    18     Q.   Not a considerable distance, right?
    19     A.   No.
    20     Q.   Okay. And within that sort of eight feet you have the
    21     aisleway as well as seats on the other side of the aisleway,
    22     right?
    23     A.   Yes.
    24     Q.   Okay. And did this have three seats on each side or was
    25     it three and two?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1269        Page 54 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  54

      1    A.   Three and three.
      2    Q.   Okay. So six people would have been sitting there, right?
      3    A.   In one row.
      4    Q.   In one row, correct.
      5                And you said the plane was full, right?
      6    A.   Yes.
      7    Q.   So where the complainant and Mr. Ramamoorthy were sitting,
      8    there was three people right on the other side of the aisleway,
      9    right?
    10     A.   Across the aisle.
    11     Q.   Okay. And that's just a couple of feet away, right?
    12     A.   Yes.
    13     Q.   Okay. The lighting on the airplane -- I understand it was
    14     a red-eye, right?
    15     A.   Yes.
    16     Q.   Okay. But the lights aren't completely off, right?
    17     A.   In the cabin they were.
    18     Q.   The -- it's completely dark?
    19     A.   I can't quantify completely dark.
    20     Q.   Well, I mean you're going to have to be able to see,
    21     right?
    22     A.   Yes, I can still see.
    23     Q.   Okay. So there must be some lighting, right?
    24     A.   We keep lights on in the galley.
    25     Q.   Okay. And in the galley in the back?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1270        Page 55 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  55

      1    A.   There's one in the front, one in the back.
      2    Q.   Okay. And then in the aisleway itself and anywhere around
      3    that sort of compartment, are there lights on at all?
      4    A.   There's glow path lighting on aisles.
      5    Q.   So it's enough that you could see people in their seats?
      6    A.   Yes, vaguely.
      7    Q.   Well, is this -- if -- if you're standing there in the
      8    aisleway and you're looking down at a seat right next to you,
      9    you could see that person, right?
    10     A.   Yes.
    11     Q.   And if you're looking at two seats over, you can see them
    12     too, right?
    13     A.   Yes.
    14     Q.   And three seats over as well, right?
    15     A.   Yes.
    16     Q.   Even in the way that it was lit that night, you could see
    17     all three people?
    18     A.   Yes.
    19     Q.   Okay. I mean even -- I mean this is such a small confined
    20     area you could probably even touch all three people, right,
    21     from the middle, right?
    22     A.   I would struggle to touch the person on the window.
    23     Q.   Okay. Now, you indicated that alcohol sort of plays a
    24     role in airplane flights, right?
    25     A.   Sometimes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1271        Page 56 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  56

      1    Q.   Okay. What I mean by that is that sometimes people drink
      2    alcohol before they get on their flights, right?
      3    A.   They could.
      4    Q.   I mean have you experienced that?
      5    A.   I don't know what passengers do before they come on the
      6    plane.
      7    Q.   Well, aren't you trained to look for that kind of stuff?
      8    A.   Yes, I observe.
      9    Q.   Okay. Have you ever had to report a passenger for
    10     drinking too much?
    11     A.   No.
    12     Q.   Okay. Is that something that a more experienced flight
    13     attendant would handle?
    14     A.   No.
    15     Q.   So you've never seen somebody drunk on an airplane before?
    16     A.   I've never had to report anything like you asked.
    17     Q.   Okay. But have you ever seen anybody drunk on an airplane
    18     before?
    19     A.   Yes.
    20     Q.   Are you familiar with what drunk people do?
    21     A.   Not all drunk people are the same.
    22     Q.   Okay. Right. They don't always exhibit the same types of
    23     behavior, right?
    24     A.   I couldn't say.
    25     Q.   Some people can be loud and obnoxious, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1272        Page 57 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  57

      1    A.   They could.
      2    Q.   Other people could be very quiet?
      3    A.   They could.
      4    Q.   Okay. Now, you said something called the red zone with
      5    people who are drinking. Did I -- maybe I misheard that. What
      6    is that?
      7    A.   Oh, it's a metaphor in training. It's called a red light.
      8    Q.   The red light. Well, what does that mean?
      9    A.   It's a point in time where you would discontinue serving
    10     alcohol to a guest.
    11     Q.   Okay. And what happens, what -- what triggers the red
    12     light?
    13     A.   There's certain behaviors you can look for.
    14     Q.   Like what?
    15     A.   Slurring words, falling.
    16     Q.   Okay. Anything else?
    17     A.   I would have to refer to my manual for whatever lists they
    18     give us, but it's also judgment.
    19     Q.   Okay. And is there a manual available on the airplane?
    20     A.   Yes.
    21     Q.   Okay. Did you look at the manual that night?
    22     A.   No.
    23     Q.   Okay. As far as your observations go, you never saw Mr.
    24     Ramamoorthy touch the complainant?
    25     A.   No.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1273        Page 58 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  58

      1    Q.   In fact, you never saw them have any type of interaction
      2    together, right?
      3    A.   Not that I saw.
      4    Q.   You never walked by and made any sort of mental note about
      5    how they were sitting or sleeping together in the seats, right?
      6    A.   I did not observe anything in particular.
      7    Q.   Okay. And you walked by those seats at least at some
      8    point or another while the flight was going on?
      9    A.   Yes.
    10     Q.   Okay. Now, even after this allegation is made, you are
    11     watching where Mr. Ramamoorthy is sitting, right?
    12     A.   I did.
    13     Q.   Okay. And he never got up to go to the bathroom, right?
    14     A.   At what point?
    15     Q.   After -- after the complainant comes back, you are now
    16     looking at where Mr. Ramamoorthy is sitting, right, you agree
    17     with that?
    18     A.   Yes.
    19     Q.   He never got up to go to the bathroom?
    20     A.   He did not get up.
    21     Q.   Okay. Who -- who did you contact once the allegation is
    22     made?
    23     A.   I didn't call anybody. The other flight attendant called
    24     the lead flight attendant.
    25     Q.   Okay. And that's Oscar?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1274        Page 59 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  59

      1    A.   Correct.
      2    Q.   Did Oscar come back?
      3    A.   Yes.
      4    Q.   And did Oscar -- did you tell Oscar what was going on?
      5    A.   Yes, we both informed him.
      6    Q.   Okay. One thing you testified to today is that the
      7    complainant told you that Mr. Ramamoorthy unzipped her pants
      8    and unbuttoned her shirt. Is that exactly what happened?
      9    A.   I do not remember the exact wording of what she told me,
    10     but from what she said to me, that's what I gathered.
    11     Q.   It's -- it's very important. Did she say that to you or
    12     not because you've testified she said that to you. Did she say
    13     that to you or not?
    14     A.   I cannot give you the exact wording but that is what she
    15     told me.
    16     Q.   Okay. Do you remember writing a statement the night of?
    17     A.   Yes.
    18     Q.   Okay. Have you read your statement in preparation for the
    19     trial today?
    20     A.   I've read my statement.
    21     Q.   When did you read your statement last?
    22     A.   Yesterday.
    23     Q.   Yesterday.
    24                 In that statement, did you ever say in there that the
    25     complainant told you that Mr. Ramamoorthy unzipped her pants


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1275        Page 60 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  60

      1    and undid her shirt?
      2    A.   I would have to read it again to say what I wrote.
      3                MR. AMBERG: Your Honor, may I approach?
      4                THE COURT: You may.
      5    BY MR. AMBERG:
      6    Q.   Ma'am, I would like you to take a look at this. Do you
      7    recognize that?
      8    A.   Yes.
      9    Q.   And what is that?
    10     A.   The statement I wrote to the police.
    11     Q.   Okay. Anywhere in that statement do you say, "The
    12     complainant told me that Mr. Ramamoorthy unzipped her pants or
    13     unbuttoned her shirt"?
    14     A.   I don't explicitly write that.
    15                 MR. AMBERG: May I approach, Your Honor?
    16                 THE COURT: You may.
    17                 MR. AMBERG: Thank you.
    18     BY MR. AMBERG:
    19     Q.   Thank you, ma'am.
    20                 Would you agree with me that sometimes your memory
    21     makes it so you can't remember everything, is that fair to say?
    22     A.   I don't remember every second of every day.
    23     Q.   Okay. Fair enough. I don't think anybody does.
    24     A.   No.
    25                 MR. AMBERG: If I could just have one second, Your


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1276        Page 61 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  61

      1    Honor.
      2                (Brief pause)
      3                I just have one more question, Your Honor, or one
      4    more line of questions.
      5    BY MR. AMBERG:
      6    Q.   Ma'am, one thing I forgot to ask you about was you
      7    testified that the complainant did not smell like alcohol?
      8    A.   Yes.
      9    Q.   Okay. Did you have any suspicion that she might have
    10     consumed alcohol?
    11     A.   No.
    12     Q.   None?
    13     A.   No.
    14     Q.   Did you have any conversation with the other flight
    15     attendants about whether she had consumed alcohol?
    16     A.   Yes.
    17     Q.   Did you talk to the lead flight attendant about that?
    18     A.   I don't recall.
    19     Q.   Okay. So nobody brought up that she smelled like alcohol?
    20     A.   Not that I recall.
    21     Q.   Okay.
    22                 MR. AMBERG: I have no -- nothing further, Your
    23     Honor.
    24                 THE COURT: Thank you very much.
    25                 Any redirect?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1277        Page 62 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  62

      1                MS. JAWAD: Yes, Your Honor.
      2                                REDIRECT EXAMINATION
      3    BY MS. JAWAD:
      4    Q.   Ms. Hathaway, at any point in your interaction with the
      5    victim, was she slurring her words?
      6    A.   No.
      7    Q.   And at any point was she falling down?
      8    A.   No.
      9    Q.   And unable to stand?
    10     A.   No.
    11     Q.   And when you walk up and down the aisles throughout the
    12     course of the flight, are you looking at every single passenger
    13     as you go by?
    14     A.   No.
    15     Q.   If someone was sleeping on the flight, would that have
    16     been in any way unusual to you?
    17     A.   No.
    18     Q.   And on cross-examination you testified that you did not
    19     write in your written statement that the victim told you that
    20     the defendant unbuttoned her pants and shirt, is that right?
    21     A.   Yes.
    22     Q.   But you did say in your written statement that she stated
    23     that she was asleep, and when she woke up the male had his
    24     fingers inside her vagina and her pants and shirt were
    25     unbuttoned, is that right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1278        Page 63 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  63

      1    A.   Yes.
      2    Q.   Did the victim ever tell you that she herself unbuttoned
      3    her shirt and her pants?
      4    A.   No.
      5                MS. JAWAD: No further questions, Your Honor.
      6                THE COURT: All right. Ladies and gentlemen, of the
      7    jury, I mentioned to you that you would have the opportunity to
      8    ask questions through submitting them in writing if you would
      9    like to. If any of you have any questions, you can write one
    10     down and I will review it with the lawyers. Do any of you have
    11     any questions? All right. Write it down please.
    12                 (Brief pause)
    13                 Oh, all right. I guess we -- there -- no question at
    14     this time? All right. Yes, we do have a question. Sorry.
    15     Hang on.
    16                 MR. AMBERG: We do?
    17                 MS. SMITH: We do?
    18                 THE COURT: Yes.
    19                 (Sidebar discussion as follows):
    20                 THE COURT: Okay. A juror asks, and I'm reading this
    21     verbatim, "Understands 60 percent of English. How was this
    22     determined?"
    23                 I see this question as pertaining to a statement that
    24     was made during opening statement and so it's not really
    25     appropriate to ask this witness, and so I'm just going to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1279        Page 64 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  64

      1    indicate that the question relates to the opening statement and
      2    that the questions need to pertain to the testimony of the
      3    witness, all right?
      4               MS. SMITH: Okay.
      5               THE COURT: Any -- any preferences on that?
      6               MS. SMITH: Yeah. I'm just wondering would it also
      7    be helpful to -- maybe not -- to remind the jury that the --
      8    what the lawyers say is not evidence, the evidence is only -- I
      9    don't know, maybe at the end?
    10                MR. AMBERG: I mean there is a witness that's going
    11     to testify to that.
    12                MS. SMITH: That's fine to say it's not appropriate.
    13                THE COURT: All right. Okay.
    14                MR. AMBERG: For this witness.
    15                THE COURT: Thank you very much.
    16                (End of sidebar discussion)
    17                THE COURT: So a juror has asked a question, but the
    18     question pertains to something that was stated during opening
    19     statement rather than something that this witness testified
    20     about. And so what we'll do on this is to wait throughout the
    21     case and see whether other evidence is presented that relates
    22     to this question or not, and if there are issues that pertain
    23     to it, then I can give you instructions regarding that later.
    24                But are there any other questions that might be for
    25     this witness? All right. Thank you very much then.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1280        Page 65 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  65

      1               If there are no other questions from counsel, may
      2    this witness be excused?
      3               MS. JAWAD: Yes, Your Honor.
      4               MR. AMBERG: Yes, Your Honor.
      5               THE COURT: Thank you very much. You may be excused.
      6    Thank you for your testimony.
      7               (Witness excused at 3:37 p.m.)
      8               THE COURT: Please call your next witness.
      9               MS. JAWAD: The United States calls Oscar Burciaga.
    10                THE COURT: Come forward, sir, please. Will you
    11     raise your right hand?
    12                           O S C A R          B U R C I A G A
    13     was thereupon called as a witness herein, and after being
    14     first duly sworn to tell the truth and nothing but the truth,
    15     testified on his oath as follows:
    16                THE WITNESS: I do.
    17                THE COURT: You may be seated.
    18                                 DIRECT EXAMINATION
    19     BY MS. JAWAD:
    20     Q.   Good afternoon.
    21     A.   Hi.
    22     Q.   Could you please tell the jury your name?
    23     A.   My name is Oscar Burciaga.
    24     Q.   And could you spell that for the record?
    25     A.   O-s-c-a-r, first name, last name, Burciaga,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1281        Page 66 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  66

      1    B-u-r-c-i-a-g-a.
      2    Q.   And where are you from, Mr. Burciaga?
      3    A.   From El Paso, Texas.
      4    Q.   Is that where you currently live?
      5    A.   I do.
      6    Q.   And what do you do for a living?
      7    A.   I'm a flight attendant.
      8    Q.   For what company?
      9    A.   Spirit Airlines.
    10     Q.   How long have you been a flight attendant with Spirit
    11     Airlines?
    12     A.   About four years.
    13     Q.   Did you do anything before that?
    14     A.   I was also a flight attendant before.
    15     Q.   So how long total have you been a flight attendant?
    16     A.   Five years about.
    17     Q.   And what are some of your responsibilities as a flight
    18     attendant for Spirit Airlines?
    19     A.   The -- to maintain the -- the plane safe, make sure that
    20     every passenger in there is safe.
    21     Q.   And so what are some of the other things that you do
    22     during the course of a flight?
    23     A.   I make sure that, you know, the lavatories are -- are
    24     good, make sure the passengers seated and following the -- the
    25     rules, serve snacks, drinks, that thing.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1282        Page 67 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  67

      1    Q.   And have you received any type of training as to how to do
      2    your duties as a flight attendant?
      3    A.   Yes.
      4    Q.   And what training is that?
      5    A.   To -- the training that they give us there at Spirit, just
      6    general for general things like emergencies, you know, crimes,
      7    everything.
      8    Q.   And when did you receive that training?
      9    A.   When I first started, I started training on December 29th,
    10     2014.
    11     Q.   And so what are you supposed to do when you get a report
    12     of a crime on board an aircraft?
    13     A.   Well, we're supposed to follow our -- our file which
    14     states, you know, you gotta follow our instructions, make sure
    15     the passengers are safe. The first thing we gotta do is make
    16     sure that they are safe.
    17     Q.   And in your five years as a flight attendant, how many
    18     times have you had an incident that involved law enforcement
    19     occur on a plane?
    20     A.   This is my first time.
    21     Q.   Okay. This -- the reason that you're here today, that
    22     incident that happened?
    23     A.   Correct.
    24     Q.   Okay. And is it part of your duties and responsibilities
    25     as a flight attendant to serve alcohol to the passengers?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1283        Page 68 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  68

      1    A.   It is.
      2    Q.   And are you trained in how to recognize signs of
      3    intoxication?
      4    A.   I am.
      5    Q.   And why is it important that a flight attendant can
      6    recognize when passengers are intoxicated?
      7    A.   For the safety of the whole aircraft.
      8    Q.   Are you trained to identify certain people who should not
      9    board the plane because they pose a risk to other passengers?
    10     A.   Yes.
    11     Q.   And is intoxication one of the things that would cause a
    12     risk to others?
    13     A.   Correct.
    14     Q.   Were you working as a flight attendant on January 2nd,
    15     2018?
    16     A.   I don't recall the date, but I'm assuming it's for the --
    17     the incident that happened, correct?
    18     Q.   Were you working at some point in January when an incident
    19     was reported on a plane?
    20     A.   Yes.
    21     Q.   And do you remember where that flight took off from?
    22     A.   Yes, I do.
    23     Q.   Where was that?
    24     A.   Las Vegas.
    25     Q.   And where was the flight going?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1284        Page 69 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  69

      1    A.   Detroit.
      2    Q.   And what was your role on that plane?
      3    A.   I was the lead flight attendant.
      4    Q.   What does it mean to be the lead flight attendant?
      5    A.   It means that you take care of the forward part of the
      6    aircraft which is, you know, our galley and our cockpit door.
      7    Q.   And what's a galley?
      8    A.   It's where we prep, where we prepare ourselves to serve,
      9    to do our service, our drink service.
    10     Q.   And is that the little area where you see flight
    11     attendants and food carts when you first board an airplane?
    12     A.   Correct. Yes, ma'am.
    13     Q.   And is there also a galley in the back?
    14     A.   There is.
    15     Q.   So your responsibilities were the forward part of the
    16     aircraft, is that right?
    17     A.   Yes.
    18     Q.   And did you mostly remain in the front galley?
    19     A.   I did.
    20     Q.   Were you standing in the front galley during the boarding
    21     process of that flight?
    22     A.   I was.
    23     Q.   And what is -- what is your job during the boarding
    24     process?
    25     A.   To meet and greet the passengers, make sure I say hi to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1285        Page 70 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  70

      1    them and welcome them, welcome them to the -- to the aircraft,
      2    make sure that nothing of unsafe is coming into the aircraft.
      3    Q.   So do you look at every single passenger as they board?
      4    A.   I do.
      5    Q.   Are you also trying to identify passengers that may be too
      6    intoxicated to board?
      7    A.   Yes.
      8    Q.   And did you do that on that flight from Las Vegas to
      9    Detroit?
    10     A.   I did.
    11     Q.   Was there anyone that you identified that was intoxicated
    12     during the boarding process?
    13     A.   No.
    14     Q.   Was there anything unusual that stood out to you during
    15     the boarding process?
    16     A.   No.
    17     Q.   And do you remember approximately what time that flight
    18     took off, was it later in the evening, earlier in the day?
    19     A.   Late evening.
    20     Q.   Is that what's called a red-eye flight?
    21     A.   It is.
    22     Q.   And as the lead flight attendant, are you responsible for
    23     turning the lights on and off in the cabin?
    24     A.   I am.
    25     Q.   Did you turn the lights off on that flight?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1286        Page 71 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  71

      1    A.   I did.
      2    Q.   And what do most people do on a red-eye flight?
      3    A.   Sleep.
      4    Q.   And during that flight did you also do food and beverage
      5    service?
      6    A.   We did.
      7    Q.   And at some point did you learn that a young woman
      8    reported a sexual assault to one of the other flight attendants
      9    on the plane?
    10     A.   I did.
    11     Q.   And did you have a chance to interact with that woman?
    12     A.   I did.
    13     Q.   And when you interacted with her in connection with that
    14     report of sexual assault, did you realize that you had
    15     recognized her from the boarding process?
    16     A.   Yes.
    17     Q.   And what about her did you notice during the boarding
    18     process?
    19     A.   She -- she was a very attractive girl.
    20     Q.   And at that time did she appear intoxicated to you?
    21     A.   No.
    22     Q.   Did you have any other interaction with the victim before
    23     she reported the sexual assault.
    24     A.   I did.
    25     Q.   And what was that?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1287        Page 72 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  72

      1    A.   She went to the forward lavatory, and as she waited in
      2    line we just -- it was just a flight attendant conversation,
      3    "Hi, how are you, how you doing?"
      4    Q.   And did she appear intoxicated at that time?
      5    A.   No.
      6    Q.   Did you smell any alcohol on her breath while you spoke
      7    with her?
      8    A.   I don't remember at that time.
      9    Q.   Okay. At some point during your interactions with her on
    10     the flight did you smell alcohol on her breath?
    11     A.   Yes, I did.
    12     Q.   All right. Are you saying you can't recall if it was that
    13     time or a different time?
    14     A.   Correct.
    15     Q.   But when you spoke with her while she was in line for the
    16     bathroom, was she coherent enough to carry on a conversation
    17     with you?
    18     A.   She was.
    19     Q.   And you said it was a normal, small talk type
    20     conversation?
    21     A.   Correct.
    22     Q.   Do you often have conversations like that with passengers?
    23     A.   All the time.
    24     Q.   Is that one of the reasons you became a flight attendant?
    25     A.   To interact with our passengers, correct.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1288        Page 73 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  73

      1    Q.   And did you see the victim at any other point before the
      2    sexual assault was reported?
      3    A.   I did.
      4    Q.   And when was that?
      5    A.   It was when I was walking down the aisle doing my trash
      6    run or service run when I noticed the victim laying on a man's
      7    shoulder.
      8    Q.   And was she awake during that time?
      9    A.   She looked asleep.
    10     Q.   And was that the man next to her?
    11     A.   Correct.
    12     Q.   Where was she sitting, in a window seat or a middle or
    13     aisle?
    14     A.   Window.
    15     Q.   So was she leaning to her left onto the man next to her?
    16     A.   Towards her left, yes, ma'am.
    17     Q.   And were they both sleeping?
    18     A.   It looked like they were both sleeping, yes.
    19     Q.   At any point did the man complain to you that there was
    20     someone sleeping on him?
    21     A.   No.
    22     Q.   And was there a third passenger in that row as well?
    23     A.   Correct.
    24     Q.   At any point did that woman complain about someone
    25     sleeping on the man next to her?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1289        Page 74 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  74

      1    A.   No.
      2    Q.   And did you have any other interaction with the victim
      3    prior to the sexual assault?
      4    A.   I don't understand that question. Like...
      5    Q.   Did you have -- did you see her any other time?
      6    A.   Okay. Yes.
      7    Q.   Okay. And what was that time?
      8    A.   Um, I was walking again, and when I walked and turned onto
      9    that side, it appeared that there was -- I don't know if it was
    10     her, but there appeared to be something on the man's lap, a
    11     black I don't know what, and I couldn't make out because she --
    12     I couldn't see the figure on her window over of the lady.
    13     Q.   So you're not sure whether she was in the man's lap?
    14     A.   Correct.
    15     Q.   And -- and you probably didn't get a close enough look to
    16     see whether she was sleeping or awake, is that right?
    17     A.   Correct. Yes, ma'am.
    18     Q.   This figure, the black figure that you described, was that
    19     figure moving in any way?
    20     A.   No.
    21     Q.   And did you serve the victim drinks at any point on the
    22     flight?
    23     A.   No.
    24     Q.   Did you serve her any food?
    25     A.   No.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1290        Page 75 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  75

      1    Q.   And at what point during the flight did she report the
      2    sexual assault?
      3    A.   It was about a -- about an hour prior to landing,
      4    45 minutes prior to landing.
      5    Q.   And when the plane landed, did you speak with the police
      6    officers?
      7    A.   I did.
      8    Q.   Is that a common thing that you are greeted by police
      9    officers upon landing a flight?
    10     A.   No.
    11     Q.   Did that make you a little bit anxious?
    12     A.   It did.
    13     Q.   And when you spoke to those police officers, did you tell
    14     them that the sexual assault happened an hour into -- into the
    15     flight?
    16     A.   I could have but I was confused.
    17     Q.   Okay. Did you review the body cam footage?
    18     A.   I did.
    19     Q.   Okay. And in that body cam footage, do you recall hearing
    20     the statement that you made that the assault happened an hour
    21     into the flight?
    22     A.   I do.
    23     Q.   But it's your testimony today that it happened an hour
    24     before landing?
    25     A.   That is correct. Yes, ma'am.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1291        Page 76 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  76

      1    Q.   So were you mistaken in your prior statement?
      2    A.   I was.
      3    Q.   Okay. And why is that?
      4    A.   I was a little nervous. I was tired.
      5    Q.   And once the -- who was it that reported the sexual
      6    assault to you?
      7    A.   I don't recall if it was Caitlin or Allie.
      8    Q.   Were those the two flight attendants who were working in
      9    the back galley?
    10     A.   That is correct. Yes, ma'am.
    11     Q.   And what did you do when you received that information?
    12     A.   I went to the back to make sure everything in the back was
    13     okay with the -- with the young lady.
    14     Q.   Did you also determine as the lead flight attendant to
    15     turn the lights back on?
    16     A.   I did.
    17     Q.   And why is that?
    18     A.   Just so that we can keep an eye on the whole cabin, make
    19     sure we can keep an eye on the passengers.
    20     Q.   So when you went to the back, were you able to speak with
    21     the victim?
    22     A.   I was.
    23     Q.   And how did she appear to you?
    24     A.   She was a little shaken, a little shocked, you know,
    25     sobbing.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1292        Page 77 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  77

      1    Q.   So she was crying?
      2    A.   Yes.
      3    Q.   And what did she say to you?
      4    A.   She said that the man that she was sitting next to when
      5    she woke up, she had -- the man had his hands, you know, inside
      6    her pants and was groping her on her breast area.
      7    Q.   Did she say that the man was groping her on her breast
      8    area or is that something that she deduced based on her
      9    appearance?
    10     A.   She said that there was a man touching her.
    11     Q.   Okay. And did you notice anything about her clothing?
    12     A.   Yeah. Her shirt was, you know, untucked, and her pants,
    13     the button on her pants was undone.
    14     Q.   When you say her shirt was untucked, can you explain a
    15     little bit about what you mean by that?
    16     A.   Sure. So it was loose, it's not -- not the way I saw it
    17     at the beginning when she boarded the plane.
    18     Q.   And how was it at the beginning when you boarded, was it
    19     kind of tied up or scrunched up?
    20     A.   Correct. Yes, ma'am.
    21     Q.   So then when you saw her afterward, the tie or scrunch was
    22     loose?
    23     A.   Yes.
    24     Q.   And was it -- were the top buttons in the same condition
    25     that they were in when she boarded the flight?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1293        Page 78 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  78

      1    A.   No.
      2    Q.   Were they unbuttoned more?
      3    A.   Yes.
      4    Q.   Is it safe to say she appeared disheveled to you?
      5    A.   Correct. Yes, ma'am.
      6    Q.   And after she reported this to you, what did you do?
      7    A.   I notified the captain of the incident, then kept her in
      8    the back of the aircraft.
      9    Q.   Did you have any interaction with the defendant at all?
    10     A.   Not at that moment, no.
    11     Q.   Did you have any interaction with him later?
    12     A.   Not with him but with the person sitting next to him.
    13     Q.   Was that his wife?
    14     A.   Yes, ma'am.
    15     Q.   What was your interaction with his wife?
    16     A.   When I weighed -- when I made my way back to the aft
    17     galley, she asked if she wanted -- she wanted them to move, and
    18     I said, you know, that -- you know, just stay where she was
    19     fine, and she said, "Well, the young girl keeps getting up to
    20     use the lavatory so we can, you know, move if you'd like." I
    21     said no.
    22     Q.   And at that point when she asked you that, was the victim
    23     already in the back galley with Caitlin and Allie?
    24     A.   Yes, she was, ma'am.
    25     Q.   Okay. And you were walking back up to kind of figure out


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1294        Page 79 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  79

      1    what to do about the situation?
      2    A.   Correct. Yes, ma'am.
      3    Q.   And she stopped you as you were walking?
      4    A.   Correct, yes.
      5    Q.   And you said she asked if you wanted her to move?
      6    A.   Yeah, if I wanted them to move so that the girl if she
      7    needed to get up again wouldn't bother them while we were in
      8    flight.
      9    Q.   And at that time was she sitting on the flight with her
    10     husband next to an empty seat where the victim had been?
    11     A.   Yes.
    12     Q.   All right. And did they remain like that sitting together
    13     for the remainder of the flight?
    14     A.   Yes.
    15     Q.   At some point did a different passenger join them?
    16     A.   Yes, correct.
    17     Q.   And why is that?
    18     A.   Because I had them move, I had the man move to the window,
    19     the wife to the middle, and the man, the other person, on the
    20     aisle.
    21     Q.   And was that other person just a random passenger who
    22     agreed to move seats?
    23     A.   Yes, ma'am.
    24     Q.   Was that so that the victim could move into a seat that
    25     was away from the defendant?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1295        Page 80 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  80

      1    A.   Yes.
      2    Q.   And once the plane landed, what happened?
      3    A.   Well, we were greeted by the law enforcement officers at
      4    the door. They asked what had happened.
      5    Q.   And did you then coordinate the deplaning of the victim
      6    and the defendant?
      7    A.   I did.
      8    Q.   Who was -- came off the plane first?
      9    A.   The young lady.
    10     Q.   And then who was next after that?
    11     A.   The gentleman, the man that was sitting next to her.
    12     Q.   And at any point did you inform the defendant what the
    13     victim had said about him?
    14     A.   At no point did I do that.
    15     Q.   At any point did you tell him what was going on?
    16     A.   No.
    17     Q.   And did you hear anyone else doing that?
    18     A.   No.
    19                 MS. JAWAD: If I could have one moment, Your Honor.
    20                 (Brief pause)
    21                 No further questions, Your Honor.
    22                 THE COURT: Thank you very much, Ms. Jawad.
    23                 Any cross-examination?
    24                 MR. AMBERG: Yes, Your Honor.
    25                                  CROSS-EXAMINATION


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1296        Page 81 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  81

      1    BY MR. AMBERG:
      2    Q.   Good afternoon, Mr. Burciaga.
      3    A.   Hi.
      4    Q.   Thank you for making your way up to Detroit.
      5    A.   Thank you.
      6    Q.   I thank you for being here right now. I have a few
      7    questions for you.
      8                You were the lead flight attendant on this flight,
      9    right?
    10     A.   Yes.
    11     Q.   And so when this happens, you've already done thousands of
    12     flights in your career, right?
    13     A.   Yes.
    14     Q.   Okay. I mean that's your job. You literally every day
    15     wake up and take a flight somewhere, right?
    16     A.   Correct.
    17     Q.   Okay. So you've probably seen it all, right?
    18     A.   Yeah.
    19     Q.   You've seen everything from people being drunk on the
    20     airplane, right?
    21     A.   Correct.
    22     Q.   Because I would imagine that probably happens all the
    23     time, right?
    24     A.   Sometimes.
    25     Q.   And then you've seen people sleeping in weird ways and


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1297        Page 82 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  82

      1    things like that too, right?
      2    A.   Yes.
      3    Q.   Okay. All kinds of stuff happens on an airplane?
      4    A.   Correct.
      5    Q.   All right. I want to talk about how people sleep on
      6    airplanes. Now, sometimes people wear sweatpants and things
      7    like that to be more comfortable, right?
      8    A.   Correct.
      9    Q.   Because what we're dealing with is a Spirit Airlines
    10     flight, it's a little tight in there, isn't it?
    11     A.   It is.
    12     Q.   Okay. And I mean it's -- this is a -- you're putting
    13     three people in what, something like three and a half feet wide
    14     basically?
    15     A.   I don't know the -- the length but...
    16     Q.   It's about the size of the box you're in?
    17     A.   Lot smaller.
    18     Q.   It's smaller than that. I think we've all been there and
    19     understood.
    20                 So what people do is people will find different ways
    21     to get comfortable, right?
    22     A.   Sure.
    23     Q.   One thing is like, for example, and why I brought
    24     sweatpants up is that people with tight clothing on sometimes
    25     will pop a button loose or -- or do things to make themselves


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1298        Page 83 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  83

      1    feel more comfortable as they try to sleep, right?
      2    A.   I -- I don't know.
      3    Q.   I mean who knows what people do to get comfortable, right?
      4    A.   Right.
      5    Q.   You've seen all kinds of weird, different things I'm sure?
      6    A.   Correct.
      7    Q.   So it wouldn't surprise you if somebody did maybe unbutton
      8    their jeans a button just to feel more comfortable, right? It
      9    happens.
    10     A.   Sure.
    11     Q.   Same thing with the shirt, you don't know, right?
    12     A.   Right.
    13     Q.   Okay. Now, this plane in particular takes off from Las
    14     Vegas, right?
    15     A.   Yes, it is.
    16     Q.   And the thing about Las Vegas, I'm sure that everybody
    17     that does what you do knows that when people coming back from
    18     Vegas, sometimes, you know, alcohol and fun and all kinds of
    19     stuff happen a little more frequently than maybe the flight
    20     from Des Moines back to Detroit, right?
    21     A.   Yes.
    22     Q.   Okay. And this is like the day after New Year's Eve,
    23     right, it's like the day after New Year's Day, so maybe there
    24     was even more of a chance people might be drinking and things
    25     like that, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19           PageID.1299        Page 84 of 113
                               Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   84

      1    A.     Correct.
      2    Q.     And the thing about drinking on a plane is that this is
      3    something that happens frequently, people drink on the
      4    airplane, right?
      5    A.     They do.
      6    Q.     And they drink before, don't they?
      7    A.     Sometimes.
      8    Q.     I mean --
      9    A.     Can't say for sure.
    10     Q.     You've walked through many airports in your career, right,
    11     yes?
    12     A.     Yes.
    13     Q.     And it's almost like on every corner there's another bar,
    14     right?
    15     A.     Right.
    16     Q.     There's like you can even have club memberships to get
    17     into the special bar, right?
    18     A.     Right.
    19     Q.     Guys like us don't get that but some people do, right?
    20                   And -- and so what -- the reason why is that people
    21     like to drink because they're afraid of flying, right?
    22     A.     Sure.
    23     Q.     And that's something that you frequently see?
    24     A.     Yes.
    25     Q.     Okay. Now, I want to talk about this flight on that


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1300        Page 85 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  85

      1    evening.
      2    A.   Okay.
      3    Q.   You are familiar with the complainant, right, the lady who
      4    came back and is the story --
      5    A.   Yes.
      6    Q.   -- the reason why we're here?
      7    A.   Yes.
      8    Q.   And you first become familiar with her because you see her
      9    as she's boarding, right?
    10     A.   Correct.
    11     Q.   Did you actually speak to her at that point in time?
    12     A.   No, I didn't.
    13     Q.   How close did you get to her?
    14     A.   From here to the computer maybe.
    15     Q.   Okay. You didn't walk up there and smell her breath,
    16     right?
    17     A.   No.
    18     Q.   Okay. So she could have had all kinds of alcohol on
    19     board, you never would have known, right?
    20     A.   Correct.
    21     Q.   I mean she was able to walk onto the plane, right?
    22     A.   Yes.
    23     Q.   And just 'cuz somebody's had a few cocktails before they
    24     get on there doesn't mean they're not boarding that airplane?
    25     A.   Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1301        Page 86 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  86

      1    Q.   You have to be like a belligerent drunk person to be
      2    kicked off?
      3    A.   Correct.
      4    Q.   Okay. And you remember her because she was attractive?
      5    A.   Yes.
      6    Q.   And there's nothing wrong with that. But what's important
      7    about that is that you remembered her?
      8    A.   Correct.
      9    Q.   For the duration of the flight she was memorable to you,
    10     right?
    11     A.   Sure.
    12     Q.   Okay. And one of the things that you remember is that you
    13     do have an interaction with her, right?
    14     A.   Correct.
    15     Q.   And that was at the front bathroom?
    16     A.   Yes.
    17     Q.   All right. And when did that happen?
    18     A.   Maybe about -- I don't know, I don't recall, I don't
    19     recall exactly what time it was.
    20     Q.   Okay. Was this right before the -- the allegation
    21     happens? Was this -- was this long before, I mean do you
    22     remember?
    23     A.   I don't.
    24     Q.   Okay. Had you also seen her get up any other times?
    25     A.   No, I didn't.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1302        Page 87 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  87

      1    Q.   Just that one time?
      2    A.   Correct.
      3    Q.   Okay. Now, she was waiting in line for the bathroom,
      4    right?
      5    A.   Yes.
      6    Q.   And at that point in time you decide you're going to talk
      7    to her?
      8    A.   Correct.
      9    Q.   Okay. Now, from the time that she entered the plane to --
    10     and I assume she must have walked past you. What were you,
    11     standing outside of the -- the plane letting everybody in, is
    12     that what was going on?
    13     A.   I'm sorry, I didn't understand.
    14     Q.   When everybody's coming in the plane, how does that work,
    15     are you standing outside?
    16     A.   No, inside.
    17     Q.   Inside.
    18     A.   Inside the aircraft.
    19     Q.   Like probably where the captain is?
    20     A.   Yes.
    21     Q.   Okay. And people are walking by?
    22     A.   Correct.
    23     Q.   Okay. So you see her when she walks in?
    24     A.   Mm-hmm.
    25     Q.   And then later on you see her in the bathroom line. Did


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1303        Page 88 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  88

      1    you see her at all in between there?
      2    A.   No.
      3    Q.   You didn't see her go and try to put her bag up to the
      4    front of the plane?
      5    A.   No.
      6    Q.   Okay. Now, did you walk by her seat? Did you know where
      7    she was sitting?
      8    A.   I didn't.
      9    Q.   Okay. Now, you start talking to her in the bathroom line,
    10     right?
    11     A.   Correct.
    12     Q.   And this is a nice conversation, right?
    13     A.   Not really.
    14     Q.   I mean you said five to ten minutes. You must have talked
    15     about something.
    16     A.   Yeah. I never said five, ten minutes.
    17     Q.   Oh, okay. How long did you talk to her for?
    18     A.   Few minutes, maybe two, three.
    19     Q.   What did you talk to her about?
    20     A.   Just normal flight attendant talk, "How are you? Where
    21     you going, business, pleasure?"
    22     Q.   Okay. At that point in time could you smell the alcohol
    23     on her breath?
    24     A.   No.
    25     Q.   You couldn't?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1304        Page 89 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  89

      1    A.   No.
      2    Q.   Okay. After that, did you see her go back to the seat?
      3    A.   I stayed in the front, so I mean she went on her way and I
      4    didn't see her walk back.
      5    Q.   Okay. Eventually you do see her, right?
      6    A.   Correct.
      7    Q.   Okay. And let me just make sure I understand what's going
      8    on here. What's going on is as the lead flight attendant, you
      9    have to walk the aisles, correct?
    10     A.   That is correct.
    11     Q.   Okay. And that's what you do throughout the course of
    12     this flight, right?
    13     A.   Sure.
    14     Q.   How often do you walk that aisle?
    15     A.   Every 15, 20 minutes.
    16     Q.   Fifteen -- every 15 to 20 minutes you walk down that plane
    17     and make sure the passengers are safe, right?
    18     A.   Yes, sir.
    19     Q.   Okay. So if something was happening that was unsafe, you
    20     are trained to identify that, right?
    21     A.   Correct.
    22     Q.   All right. And nothing like that happens?
    23     A.   No.
    24     Q.   Okay. And, in fact, what happens is that you see her in
    25     the seat, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1305        Page 90 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  90

      1    A.   Correct.
      2    Q.   And what she's doing is she's sleeping, right?
      3    A.   Yes.
      4    Q.   Yes?
      5                And she's sleeping on the gentleman that's sitting
      6    next to her, right?
      7    A.   That's correct.
      8    Q.   Like she's laying on his shoulder sleeping, right?
      9    A.   Correct.
    10     Q.   And he's sleeping?
    11     A.   Yes.
    12     Q.   Okay. Every time you saw him up until the end he was
    13     sleeping?
    14     A.   Correct.
    15     Q.   Did you even recognize the lady sitting next to him on the
    16     other side, did you have any memory of that?
    17     A.   No.
    18     Q.   She could have been up for all you know, right?
    19     A.   Correct.
    20     Q.   Or sleeping. Who knows, right?
    21     A.   Yeah.
    22     Q.   What about the other people around there, how about the
    23     people that were to the left?
    24     A.   I don't recall.
    25     Q.   Okay. But there was three people sitting there, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1306        Page 91 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  91

      1    A.   To the left?
      2    Q.   Yeah.
      3    A.   Yeah.
      4    Q.   Right?
      5    A.   Yeah.
      6    Q.   Because it's six seats, right?
      7    A.   Three on the left, three on the right.
      8    Q.   Okay. Close enough to where if anything was happening,
      9    people could probably hear, right?
    10     A.   Sure.
    11     Q.   And probably see, right?
    12     A.   Sure.
    13     Q.   Could you tell me how close these aisle -- these two aisle
    14     seats are together, the two aisle seats, how close are they
    15     together?
    16     A.   This close.
    17     Q.   Okay. About two and a half, three feet, something like
    18     that?
    19     A.   Sure.
    20     Q.   And that's how big the aisle is?
    21     A.   Yes, sir.
    22     Q.   Okay. Very close quarters, right?
    23     A.   Correct.
    24     Q.   Okay. And what happens is you walk by and you remember
    25     her, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1307        Page 92 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  92

      1    A.   Right.
      2    Q.   Because you saw her and you thought she was attractive and
      3    then you had the conversation with her, right?
      4    A.   Yeah.
      5    Q.   Okay. Did you think anything of it when you saw her?
      6    A.   No.
      7    Q.   Did you think she was like with that guy that you saw her
      8    sleeping on?
      9    A.   I did.
    10     Q.   Okay.
    11                 THE COURT REPORTER: I'm sorry, you did or you
    12     didn't?
    13                 THE WITNESS: I did.
    14     Q.   Now, 20 minutes later you walk by again, right?
    15     A.   About that time, yeah.
    16     Q.   Okay. Now, you're back there. Is the guy in the middle
    17     sleeping?
    18     A.   Yes.
    19     Q.   Okay. You can see something on his lap, right?
    20     A.   Correct.
    21     Q.   And it sure looked like a person, right?
    22     A.   I couldn't tell for sure.
    23     Q.   It was something?
    24     A.   There was something.
    25     Q.   A object of some sort, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1308        Page 93 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  93

      1    A.   Correct.
      2    Q.   What was it, like something -- I mean what else could it
      3    have possibly have been?
      4    A.   I -- a bag. I don't know.
      5    Q.   You thought it was a person?
      6    A.   I did.
      7    Q.   Right. You thought it was her laying on his lap?
      8    A.   I did but I'm -- I'm not 100 percent sure.
      9    Q.   Okay. Pretty good possibility that's what you saw?
    10     A.   Sure.
    11     Q.   These seats are so tight together, where do you put your
    12     hands, where do you put them?
    13     A.   Right there.
    14     Q.   Just like this?
    15     A.   Sure.
    16     Q.   When you're sleeping, so I mean people's hands can move
    17     around, right?
    18     A.   Correct.
    19     Q.   Okay. And that you see all the time?
    20     A.   We do.
    21     Q.   So it wouldn't surprise you if the guy sitting in the
    22     middle's hand might have ended up on the seat to his right,
    23     right?
    24     A.   Correct.
    25     Q.   Yeah, because that's what you see all the time?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1309        Page 94 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  94

      1    A.   No.
      2    Q.   People make all kinds of weird connections then when
      3    they're sitting there on a Spirit Airlines flight, right?
      4    A.   Right.
      5    Q.   So you're just -- it's like sleeping and laying on top of
      6    each other, right?
      7    A.   Yep.
      8    Q.   Okay. Now, besides those interactions before you're
      9    called to the back, did you make any other contact or see the
    10     complainant at all besides that?
    11     A.   No.
    12     Q.   How long after you saw her laying on my client's lap did
    13     the allegation happen?
    14     A.   I'm not sure.
    15     Q.   Okay. When did the allegation happen, do you remember?
    16     Were you guys getting pretty close to Detroit?
    17     A.   We were.
    18     Q.   Okay. How many minutes away, do you remember that?
    19     A.   It's between 45 and an hour, 45 minutes to an hour.
    20     Q.   Forty-five minutes to an hour?
    21     A.   Correct.
    22     Q.   At what point do you have to kind of get the seat belt
    23     lights going and the landing procedure ready?
    24     A.   Around that time.
    25     Q.   Okay. So that's what you were doing, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1310        Page 95 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  95

      1    A.   Sure.
      2    Q.   Did you turn that -- all that -- okay, let's -- let's go
      3    through that. You have to --
      4                THE COURT REPORTER: Excuse me.
      5                MR. AMBERG: I'm sorry, I apologize.
      6                THE COURT REPORTER: You need to slow down.
      7                MR. AMBERG: I apologize, yes.
      8    BY MR. AMBERG:
      9    Q.   You have to turn on like the seat belt lights, right?
    10     A.   Not ourselves; the pilots do that.
    11     Q.   Okay. Was that done?
    12     A.   No, not at that time.
    13     Q.   It wasn't?
    14     A.   No.
    15     Q.   Okay. Were any other landing type lights or anything of
    16     that nature on at that point in time?
    17     A.   No.
    18     Q.   Okay. It was right before they come on, right?
    19     A.   Correct.
    20     Q.   Okay. And what happens is is that you -- you then get
    21     called back by the other flight attendants, right?
    22     A.   That is correct.
    23     Q.   Okay. And at that point in time the complainant's already
    24     in the back, right?
    25     A.   Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1311        Page 96 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  96

      1    Q.   Okay. During that time, is that when you smelled the
      2    alcohol?
      3    A.   Yes.
      4    Q.   Okay. And how was that, was that when you were speaking
      5    with her you could smell the alcohol?
      6    A.   Correct.
      7    Q.   Okay. And was she telling you what happened, was that
      8    sort of when you smelled that?
      9    A.   That is correct, yeah.
    10     Q.   Okay. What kind of smell was that, was that something
    11     that you noted when you were talking to her?
    12     A.   Yeah.
    13     Q.   Okay. Did you think she might be intoxicated?
    14     A.   She could have.
    15     Q.   Okay. Did you think that?
    16     A.   I can't make that -- that -- that allegation, just I
    17     smelled the alcohol.
    18     Q.   Okay. Well, later on you told the officers that you
    19     thought she was intoxicated, right?
    20     A.   I did say that, yes.
    21     Q.   Okay. Why would you say that?
    22     A.   Because she smelled and the way she was talking.
    23     Q.   Okay. What do you mean by the way she was talking?
    24     A.   You know, she was shooken up, so I was a little nervous
    25     too when I was talking to the officers.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1312        Page 97 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  97

      1    Q.   She was doing things that maybe people that are
      2    intoxicated do, right?
      3    A.   Correct.
      4    Q.   Okay. The way that she talked is the way that you've seen
      5    people that are intoxicated talk?
      6    A.   Correct.
      7    Q.   Right. The way that she smelled was the way that people
      8    who are intoxicated smell?
      9    A.   Sure.
    10     Q.   Now, when you saw her, her zipper wasn't down, was it?
    11     A.   No.
    12     Q.   No, it was up?
    13     A.   Correct.
    14     Q.   It was her pant button that was undone, right?
    15     A.   That's right. That's what I saw.
    16     Q.   Okay. How long until you turned the lights on?
    17     A.   As soon as the problem was reported to me, I turned the
    18     lights on.
    19     Q.   Okay. Now, even with the lights off on the plane, you
    20     could still see, right?
    21     A.   Sure, yeah.
    22     Q.   Because if you let people walk around in the dark in a
    23     little spot like that, people will go flying all over the
    24     place, correct?
    25     A.   Correct.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1313        Page 98 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  98

      1    Q.   So the average person can see on this plane even with the
      2    lights off?
      3    A.   Yeah.
      4    Q.   Okay. And so this whole period of time is very quick when
      5    you turn those lights on, right?
      6    A.   Yeah.
      7    Q.   And what happens is, is through your training I assume,
      8    you are now making sure that the guy in the seat's being
      9    watched, right?
    10     A.   No, I mean not -- not really.
    11     Q.   I mean you were looking at him, right?
    12     A.   Sure.
    13     Q.   Right?
    14     A.   Yeah.
    15     Q.   And you didn't go away from the area, did you?
    16     A.   I did.
    17     Q.   Where did you go?
    18     A.   To the front.
    19     Q.   To tell the captain?
    20     A.   Correct.
    21     Q.   Okay. The other flight attendants stayed there though,
    22     right?
    23     A.   Yes, sir.
    24     Q.   To watch the guy, right?
    25     A.   To watch the -- the young lady.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1314        Page 99 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                  99

      1    Q.   Okay. And what you did was you had somebody else
      2    ultimately go and sit next to the guy, right?
      3    A.   Correct.
      4    Q.   You never saw him get up and go to the bathroom, right?
      5    A.   Yes.
      6    Q.   And as a matter of fact, you never saw him ever touch the
      7    complainant, right?
      8    A.   No.
      9    Q.   Up until the end there, the only time you had seen him was
    10     him sleeping?
    11     A.   Sure.
    12     Q.   Okay. Did you make a written statement?
    13     A.   I didn't.
    14     Q.   Okay. Did anybody ask you to?
    15     A.   No.
    16     Q.   Okay. When this happens, did any of the other passengers
    17     report to you anything unusual?
    18     A.   No.
    19     Q.   Nobody heard anything, right?
    20     A.   No.
    21     Q.   You didn't hear anything, right?
    22     A.   No.
    23     Q.   No screams?
    24     A.   No.
    25     Q.   You didn't see anybody jump up out of their seat?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1315         Page 100 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   100

      1    A.    No.
      2    Q.    And nobody else did to your knowledge?
      3    A.    To my knowledge, no.
      4    Q.    When the plane finally landed, my client was taken by the
      5    officers off the plane, right?
      6    A.    Correct.
      7    Q.    And that's sort of when you lost sight of him for -- until
      8    today probably, right?
      9    A.    Yes.
     10    Q.    Okay. They -- you didn't see them let him go to the
     11    bathroom, right?
     12    A.    No.
     13    Q.    He didn't have any wipes wiping his hands, did he?
     14    A.    No.
     15    Q.    Nothing like that.
     16                 Now, you did have a conversation with his wife,
     17    right?
     18    A.    I did.
     19    Q.    At the time did you know it was his wife?
     20    A.    I did not.
     21    Q.    Okay. But did you think that was unusual when all of a
     22    sudden she's talking about them as a couple?
     23    A.    I did.
     24    Q.    Okay. Because you -- you thought the other two people
     25    were a couple?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1316         Page 101 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   101

      1    A.    Correct.
      2    Q.    Okay. And she had complained to you that the complainant
      3    had gotten up and that maybe they could move to different seats
      4    or put her in different seats so they didn't have to deal with
      5    that, right?
      6    A.    That was after the incident happened.
      7    Q.    Correct, after the incident --
      8    A.    Yeah.
      9    Q.    -- that's what happens, right?
     10    A.    Mm-hmm.
     11    Q.    Yes?
     12    A.    Yes.
     13    Q.    Okay.
     14                 MR. AMBERG: If I could just have one second here.
     15                 THE COURT: You may.
     16                 (Brief pause)
     17    BY MR. AMBERG:
     18    Q.    Sorry, sir. I thought I was done. I have a couple more
     19    questions and I promise I'm done.
     20                 Once the lights go on, then they stayed on for the
     21    duration of the flight, right?
     22    A.    Correct.
     23    Q.    And was there any announcement made to tell people to stay
     24    in their seats or anything like that?
     25    A.    Once we landed.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1317         Page 102 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   102

      1    Q.    Okay. What about before?
      2    A.    No.
      3    Q.    Okay. But you didn't see Mr. Ramamoorthy walking around
      4    the aisleway, did you?
      5    A.    I didn't, no.
      6    Q.    Okay. And then once everybody landed, that's when the
      7    officers took over?
      8    A.    Correct.
      9                 MR. AMBERG: Okay. I have -- I have -- oh, actually,
     10    Your Honor, if I could have one second.
     11                 (Brief pause)
     12    BY MR. AMBERG:
     13    Q.    Sir, I just have one quick question for you. During this
     14    flight there was turbulence, right?
     15    A.    I don't remember.
     16    Q.    Okay. You just don't remember?
     17    A.    I don't remember, yeah.
     18    Q.    When there's turbulence, do you tell everybody to put
     19    their seat belts on?
     20    A.    Yes.
     21    Q.    Okay. And then do you walk, make the walk up and down the
     22    aisle?
     23    A.    Yes.
     24    Q.    And make sure everybody's buckled up?
     25    A.    Yeah.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19          PageID.1318         Page 103 of 113
                               Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                    103

      1    Q.    Okay. And so you or somebody, if there was turbulence,
      2    would have had to observe the -- the people sitting there in
      3    that seat where the complainant and the defendant are, right?
      4    A.    Correct.
      5    Q.    Okay. Thank you.
      6                MR. AMBERG: No -- nothing further, Your Honor.
      7                THE COURT: Thank you very much.
      8                Any redirect?
      9                MS. JAWAD: Yes, Your Honor.
     10                                 REDIRECT EXAMINATION
     11    BY MS. JAWAD:
     12    Q.    Mr. Burciaga, after the sexual assault was reported to
     13    you, did you have eyes on the defendant the entire time?
     14    A.    We knew where he was, we knew where he was sitting.
     15    Q.    But were you watching him the entire time?
     16    A.    No.
     17    Q.    Was anyone sitting next to him to monitor him in any way?
     18    A.    No.
     19    Q.    And during the flight, since you were the lead flight
     20    attendant, you were focusing on the front of the aircraft, is
     21    that right?
     22    A.    Yes, ma'am.
     23    Q.    Okay. And do you recall whether or not the back
     24    lavatories were working?
     25    A.    They were inoperable.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1319         Page 104 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   104

      1    Q.    So if the victim had been getting up repeatedly to go to
      2    the bathroom, you would have seen her because the bathroom near
      3    you was the only operable bathroom, is that right?
      4    A.    Correct.
      5    Q.    And you only saw her the one time?
      6    A.    The one time, yes, ma'am.
      7    Q.    But in terms of walking up and down the aisle and
      8    monitoring the passengers, your focus was on the front of the
      9    plane?
     10    A.    Correct, yes.
     11    Q.    And even when you're doing that, whether it's in the front
     12    or the back, are you looking at every single passenger to see
     13    what they're -- every single passenger's doing as you walk up
     14    and down?
     15    A.    It's a quick glance, yes.
     16    Q.    But are you able to actually stop and pay attention to
     17    what every passenger's doing?
     18    A.    No.
     19    Q.    And is it less likely that you would notice if something
     20    is going on when the lights are off versus when the lights are
     21    on?
     22    A.    Sure.
     23    Q.    Is it less likely that the other passengers would have
     24    been able to see any type of strange behavior with the lights
     25    off as well?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1320         Page 105 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   105

      1    A.    Sure.
      2    Q.    And is it less likely that you would have noticed sexually
      3    assaultive behavior happening under a blanket versus happening
      4    out in the open?
      5    A.    Yes.
      6    Q.    And when you said you saw something black in the lap area
      7    of the defendant, could you see where his hands were?
      8    A.    No.
      9                 MS. JAWAD: No further questions, Your Honor.
     10                 THE COURT: Thank you very much.
     11                 Ladies and gentlemen, I want to ask you again, do you
     12    have any questions for this witness? If you do, you can write
     13    them down and I'll show them to the lawyers. All right. Go
     14    ahead and write your question down.
     15                 (Brief pause)
     16                 Counsel approach.
     17                 (Sidebar discussion as follows):
     18                 THE COURT: A juror asks, "Did the lady say if the
     19    man's hand was over or under her shirt?" Any objection?
     20                 MS. JAWAD: No objection.
     21                 MS. SMITH: No objection.
     22                 MR. AMBERG: No objection. I mean it's eliciting
     23    hearsay.
     24                 MS. JAWAD: I think we've established --
     25                 THE COURT: I think he's already testified to what


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1321         Page 106 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   106

      1    she said and there was no objection to that.
      2                MR. AMBERG: Yeah, that's fine.
      3                THE COURT: And so you may ask followup questions if
      4    you wish.
      5                MS. JAWAD: Thank you, Your Honor.
      6                THE COURT: We have another question. A juror asks
      7    the question, "If a passenger has one drink, can you smell it
      8    if you talk with him or her?" Any objection?
      9                MS. JAWAD: No objection.
     10                MR. AMBERG: No objection.
     11                THE COURT: All right. Thank you.
     12                (End of sidebar discussion)
     13                THE COURT: Mr. Burciaga, I have two questions from
     14    members of the jury for you.
     15                THE WITNESS: Okay.
     16                THE COURT: The first one is "Did the lady say if the
     17    man's hand was over or under her shirt?"
     18                THE WITNESS: She said under her shirt.
     19                THE COURT: Another juror asks the question, "If a
     20    passenger has one drink, can you smell it if you talk with him
     21    or her??
     22                THE WITNESS: Sure.
     23                THE COURT: All right. I would like to invite the
     24    lawyers to ask any followup questions. Any questions, Ms.
     25    Jawad?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1322         Page 107 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   107

      1                 MS. JAWAD: Just one, Your Honor.
      2                        REDIRECT EXAMINATION CONTINUED
      3    BY MS. JAWAD:
      4    Q.    With regard to the statements about a hand being under her
      5    shirt, did the victim ever say that her bra was undone?
      6    A.    Not to me.
      7                 MS. JAWAD: No further questions.
      8                 THE COURT: Mr. Amberg?
      9                 MR. AMBERG: One second.
     10                                RECROSS-EXAMINATION
     11    BY MR. AMBERG:
     12    Q.    Sir, I just have a couple questions about smelling
     13    alcohol.
     14    A.    Sure.
     15    Q.    And the thing about smelling alcohol is this, and correct
     16    me if I'm wrong, but you can't tell if somebody's drank one
     17    drink or ten drinks from the smell, right?
     18    A.    Sure.
     19    Q.    Smelling alcohol is the smell of alcohol, right?
     20    A.    Yes.
     21    Q.    That means alcohol is on board that person?
     22    A.    Sure.
     23    Q.    Okay. Thank you very much, sir.
     24                 MR. AMBERG: I have no further questions, Your Honor.
     25                 THE COURT: All right. Thank you very much.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1323         Page 108 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   108

      1               Ms. Jawad, may this witness be excused?
      2               MS. JAWAD: Yes, Your Honor.
      3               THE COURT: All right. Thank you very much, Mr.
      4    Burciaga. You may step down. Thank you for your testimony
      5    today.
      6               (Witness excused at 4:22 p.m.)
      7               Ladies and gentlemen, I think this might be a good
      8    time for us to break. Let me ask counsel what you all think.
      9               MS. SMITH: I agree, Your Honor.
     10               MR. AMBERG: Second that.
     11               THE COURT: All right. Then we will be adjourned
     12    until Monday morning. As you may recall, I indicated that
     13    would be our schedule. So let's get started right at 9:00 a.m.
     14    Again, if you could come here a little bit earlier than that,
     15    like around 8:45. Try not to be any later than 8:45 to make
     16    certain that you can get down here in time.
     17               All right. Thank you all very much. Let's rise for
     18    the jury. I hope you have a great weekend. Please don't
     19    discuss the case, as you know, from my instructions.
     20               (Jury excused at 4:23 p.m.)
     21               THE COURT: All right. You may be seated.
     22               Are there any matters that we need to address?
     23               MS. SMITH: Your Honor, I have two matters, if I may.
     24               THE COURT: Go ahead.
     25               MS. SMITH: The first one is that I didn't object


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1324         Page 109 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   109

      1    during the defendant's opening, but he referred to his client
      2    by his first name and he referred to his client's wife by her
      3    first name, and I know we are calling our -- our victim by her
      4    first name but I think it's inappropriate to refer to the
      5    defendant as anything other than either the defendant or Mr.
      6    Ramamoorthy.
      7               THE COURT: All right. I'm not sure exactly at this
      8    point if there's anything that we can do about the opening
      9    statement.
     10               MS. SMITH: No, no, I don't mean retroactively. I
     11    mean going forward.
     12               THE COURT: Right. Well, I don't think -- I'm not
     13    aware of a legal objection that would justify that.
     14               So what else, what other -- what other matters.
     15               MS. SMITH: I believe Pretrial Services is here. I
     16    just want to verify that Mr. -- that the defendant is going to
     17    have his tether reaffixed before the --
     18               THE COURT: Yes, I see we have Mr. Jonville. Welcome
     19    again, Mr. Jonville.
     20               PRE-TRIAL OFFICER: Thank you. Yeah, we --
     21               THE COURT: And --
     22               PRE-TRIAL OFFICER: -- would just have to make sure
     23    the unit is charged. It's still on and it's deactivated. We
     24    need to make sure it's charged. I'll have him report tomorrow
     25    when he's back here and we should be okay.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1325         Page 110 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   110

      1               THE COURT: Do you need to have him come up to your
      2    office?
      3               PRE-TRIAL OFFICER: First thing in the morning I'm a
      4    have him come here. He needs to go home and charge it first.
      5               THE COURT: He needs to go home and charge it first
      6    himself. All right. So it's currently still on Mr.
      7    Ramamoorthy?
      8               PRE-TRIAL OFFICER: Correct.
      9               THE COURT: Okay. So you understand, Mr.
     10    Ramamoorthy, you have to charge your device?
     11               (Brief pause)
     12               MR. AMBERG: Your Honor, if I may very briefly
     13    discuss this, after speaking with Pretrial Services, it's my
     14    understanding that the tether, to properly have it work, has to
     15    be charged twice a day, and it sounds like what happened was
     16    Mr. Ramamoorthy charged it last night but he's been here all
     17    day so obviously it hasn't been charged. I don't think he --
     18    he wanted you to know that he didn't purposefully not charge
     19    this thing. He didn't think that it would obviously go off.
     20               What I think the game plan is, what I'll tell him is
     21    that early in the morning get that tether charged and ready to
     22    go, and then it sounds like then he'll go up to Pretrial
     23    Services just to make sure everything's good to go. But I'm
     24    going to tell him right now when we get out of here, you wake
     25    up at 4:30 in the morning and hit that tether for two or three


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1326         Page 111 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   111

      1    hours 'cuz I was told that it takes a couple hours to charge
      2    it.
      3               THE COURT: What I would ask you to do is take a
      4    moment, Mr. Amberg and Mr. Ramamoorthy and Mr. Vijay, and speak
      5    with Mr. Jonville while he's here about the proper ways to
      6    ensure that the device is charged. Would you do that for me?
      7               MR. AMBERG: Yes, Your Honor.
      8               THE COURT: Okay. Very good.
      9               Are there any other matters that we need to take up?
     10               MS. SMITH: We would like to release the flight
     11    attendants from the subpoena and let them fly home tonight. Is
     12    there any objection?
     13               MR. AMBERG: No objection.
     14               MS. SMITH: Okay. Otherwise we don't have anything
     15    else.
     16               THE COURT: All right. Well, I want to thank counsel
     17    for all their hard work in getting everything together today
     18    despite our technical glitches here and there, and I hope you
     19    all have a good weekend and we will see you on Monday morning.
     20               MS. SMITH: Thank you, Your Honor.
     21               THE COURT: We are adjourned.
     22               MS. JAWAD: Thank you, Your Honor.
     23               MR. AMBERG: Thank you very much, Your Honor..
     24               MR. MANSOUR: Thank you, Judge.
     25               THE LAW CLERK: All rise. Court is in recess.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1327         Page 112 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   112

      1               (Court in recess at 4:28 p.m.)
      2               (Proceedings in the above-entitled matter adjourned
      3               to Monday, August 13, 2018)
      4                                          _ _ _
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 83 filed 03/05/19         PageID.1328         Page 113 of 113
                              Jury Trial: Volume 2B • Thursday, August 9, 2018
                                                                                                   113

      1                           C E R T I F I C A T I O N
      2               I, Linda M. Cavanagh, Official Court Reporter of the
      3    United States District Court, Eastern District of Michigan,
      4    appointed pursuant to the provisions of Title 28, United States
      5    Code, Section 753, do hereby certify that the foregoing pages 1
      6    through 112 comprise a full, true and correct transcript of the
      7    proceedings held in the matter of United States of America vs.
      8    Prabhu Ramamoorthy, Case No. 18-20027, on Thursday, August 9,
      9    2018.
     10

     11

     12                         s/Linda M. Cavanagh             _____
                                Linda M. Cavanagh, RDR, RMR, CRR, CRC
     13                         Federal Official Court Reporter
                                United States District Court
     14                         Eastern District of Michigan
     15

     16

     17    Date: March 4, 2019
           Detroit, Michigan
     18

     19

     20

     21

     22

     23

     24

     25



                                   USA v Prabhu Ramamoorthy • 18-20027
